               Case 18-10512-KBO               Doc 1114         Filed 12/09/19         Page 1 of 55



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )
 In re:                                                               Chapter 11
                                                                )
                                                                )
 Zohar III, Corp., et al.,1                                           Case No. 18-10512 (KBO)
                                                                )
                                      Debtor.                   )     Jointly Administered
                                                                )
                                                                )     Ref. Docket No. 1092
                                                                )

           PATRIARCH’S OBJECTION TO THE DEBTORS’ PROPOSED ORDER
                 AUTHORIZING THE USE OF CASH COLLATERAL

          Patriarch Partners XV, LLC, Octaluna, LLC, Octaluna II, LLC, and Octaluna III, LLC

(collectively, the “Patriarch Secured Parties”), Patriarch Partners, LLC, Patriarch Partners VIII,

LLC, and Patriarch Partners XIV, LLC (together with the Patriarch Secured Parties, “Patriarch”),

by and through their counsel, hereby submit this objection (the “Objection”) to the Notice of

Filing of Proposed Revised Cash Collateral Order [D.I. 1092] (the “Notice”)2 and the proposed

Second Final Order Under 11 U.S.C. §§ 105, 361, 362, 363 and 507, and Bankruptcy Rules

2002, 4001 and 9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting Adequate

Protection to Prepetition Secured Parties; (III) Providing Superpriority Administrative Expense

Status; (IV) Modifying Automatic Stay; and (V) Granting Related Relief (the “Proposed Order”).

In support of this Objection, Patriarch respectfully represents the following:




 1
     The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
     Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
     (9261) (“Zohar III”), Zohar II 2005-1, Limited (8297) (“Zohar II”), and Zohar CDO 2003-1, Limited (5119)
     (“Zohar I,” and together with Zohar II and Zohar III, the “Zohar Funds”). The Debtors’ address is 3 Times
     Square, c/o FTI Consulting, Inc., New York, NY 10036.
 2
     Capitalized terms not otherwise defined herein shall have the meanings set forth in the Notice or Settlement
     Agreement, as applicable.
                  Case 18-10512-KBO                     Doc 1114           Filed 12/09/19              Page 2 of 55
                                                   TABLE OF CONTENTS

                                                                                                                                       Page

PRELIMINARY STATEMENT .................................................................................................... 1

BACKGROUND INFORMATION ............................................................................................... 6

       A.     The Patriarch Secured Parties Are Substantial Secured Creditors in These
              Chapter 11 Cases. ............................................................................................................ 6
       B.     The Settlement Agreement and the Monetization Process. .......................................... 10
       C.     The Equitable Subordination Adversary and Additional Litigation Among the
              Parties Have Been Commenced or Resumed. ............................................................... 12
       D.     The Debtors Seek to Modify the Final Cash Collateral Order to the Sole
              Detriment of Patriarch Without Justification. ............................................................... 14
OBJECTION ................................................................................................................................. 16

       A.     The Debtors Have Not Satisfied Their Burden of Proof For Providing Adequate
              Protection on Account of the Patriarch Secured Claims. .............................................. 16
       B.     The Proposed Payments of Post-Petition Interest Are Individualized Forms of
              Adequate Protection that Violate Bankruptcy Law and New York Law to the
              Detriment of Patriarch. .................................................................................................. 23
       C.     The Proposed Order Impermissibly Provides for Payment of Professional Fees
              to MBIA and the Controlling Noteholders In Violation of the Waterfalls Set
              Forth in the Indentures. ................................................................................................. 31
       D.     The Proposed Order Should Be Modified to Allow the Debtors to Pursue
              Chapter 11 Plans and DIP Financing That Do Not Have the Consent of MBIA
              or the Zohar III Controlling Class. ................................................................................ 39
       E.     The Indenture Trustee Should Not Be Indemnified or Released. ................................. 43
       F.     Additional Objections ................................................................................................... 45
RESERVATION OF RIGHTS ..................................................................................................... 47

CONCLUSION ............................................................................................................................. 48




                                                                      i
                 Case 18-10512-KBO                   Doc 1114           Filed 12/09/19           Page 3 of 55
                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)


Cases

In re Ames Dep’t Stores, Inc.,
    115 B.R. 34 (Bankr. S.D.N.Y. 1990) .......................................................................................40

In re Blackwood Assocs., L.P.,
    153 F.3d 61 (2d Cir. 1998).......................................................................................................40

In re Cook,
    384 B.R. 282 (Bankr. N.D. Ala. 2008) ....................................................................................20

In re Def. Drug Stores, Inc.,
    145 B.R. 312 (B.A.P. 9th Cir. 1992)........................................................................................40

In re DVI, Inc.,
    306 B.R. 496 (Bankr. D. Del. 2004) ........................................................................................20

In re Emerge Energy Services, LP,
    No. 19-bk-11563 (KBO), slip op. (Bankr. D. Del. Dec. 5, 2019)............................................44

In re Energy Future Holdings Corp.,
    566 B.R. 669 (Bankr. D. Del. 2017), aff’d, 585 B.R. 341 (D. Del. 2018), aff’d,
    773 F. App’x 89 (3d Cir. 2019) ................................................................................... 29, 37-38

First Fidelity Bank, N.A. v. Midlantic Nat’l Bank (In re Ionosphere Clubs, Inc.),
    134 B.R. 528 (Bankr. S.D.N.Y. 1991) .......................................................... 4, 25-26, 29, 38-39

First Lien Indenture Trustee v. Wilmington Trust, N.A. (In re Energy Future
    Holdings Corp.),
    546 B.R. 566 (Bankr. Del. 2016) ............................................................................. 4, 21, 36-37

In re Gen. Wireless Operations Inc.,
    2017 WL 5462990 (Bankr. D. Del. Apr. 11, 2017) .................................................................18

Gillman v. Continental Airlines (In re Continental Airlines),
    203 F.3d 203 (3d Cir. 2000).....................................................................................................44

In re GSC, Inc.,
    453 B.R. 132 (Bankr. S.D.N.Y. 2011) .......................................................................................9

In re Hari Ram, Inc.,
    507 B.R. 114 (Bankr. M.D. Pa. 2014) .....................................................................................16

In re Heritage Highgate, Inc.,
    679 F.3d 132 (3d Cir. 2012)...............................................................................................24, 31




                                                                  ii
                 Case 18-10512-KBO                   Doc 1114          Filed 12/09/19            Page 4 of 55
                                             TABLE OF AUTHORITIES
                                                   (continued)

                                                                                                                           Page(s)

In re James Wilson Assocs.,
    965 F.2d 160 (7th Cir. 1992) ............................................................................................. 17-18

In re K-V Discovery Sols., Inc.,
    496 B.R. 330 (Bankr. S.D.N.Y. 2013) .....................................................................................29

In re Kaplan Breslaw Ash, LLC,
    264 B.R. 309 (Bankr. S.D.N.Y. 2001) .....................................................................................21

Kellogg v. U.S. (In re W. Texas Mktg. Corp.),
   155 B.R. 399 (Bank. N.D. Tex 1993) ......................................................................................30

In re Lister-Petter Americas, Inc.,
    No. 15-10502, 2017 WL 1511888 (Bankr. D. Kan. Apr. 26, 2017) ........................................21

In re Marsh Supermarkets Holding, LLC,
    2017 WL 5463219 (Bankr. D. Del. July 19, 2017)..................................................................18

MW Post Portfolio Fund Ltd. v. Norwest Bank Minn., N.A. (In re Onco Inv. Co.),
  316 B.R. 163 (Bankr. D. Del 2004) .........................................................................................30

Nantucket Investors II v. Cal. Federal Bank (In re Indian Palms Assocs., Ltd.),
   61 F.3d 197 (3d Cir. 1995).......................................................................................................27

In re Nuverra Envtl. Sols., Inc.,
    2017 WL 5483147 (Bankr. D. Del. June 6, 2017) ...................................................................18

In re Octagon Roofing,
    123 B.R. 583 (Bankr. N.D. Ill. 1991) ......................................................................................20

Official Comm. Of Unsecured Creditors v. UMB Bank, N.A. (In re Residential
    Capital, LLC),
    501 B.R. 549 (Bankr. S.D.N.Y. 2013) ...............................................................................24, 31

In re Palmdale Hills Prop., LLC,
    423 B.R. 655 (B.A.P. 9th Cir. 2009), aff’d, 654 F.3d 868 (9th Cir. 2011) ..............................21

In re Poughkeepsie Hotel Assocs. Joint Venture,
    132 B.R. 287 (Bankr. S.D.N.Y. 1991) ............................................................................... 20-21

In re Pursuit Athletic Footwear, Inc.,
    193 B.R. 713 (Bankr. D. Del. 1996) ........................................................................................16

Resolution Trust Corp. v. Swedeland Dev. Grp., Corp. (In re Swedeland Dev.
   Grp., Inc.),
   16 F.3d 552 (3d Cir. 1994).......................................................................................................16


                                                                 iii
                  Case 18-10512-KBO                     Doc 1114           Filed 12/09/19             Page 5 of 55
                                                TABLE OF AUTHORITIES
                                                      (continued)

                                                                                                                                   Page(s)

In re SE. Banking Corp.,
    156 F.3d 1114, 1125 (11th Cir. 1998) ............................................................................... 28-29

In re SE. Banking Corp.,
    93 N.Y.2d 178 (1999) ..............................................................................................................29

In re Springs Hosp., Inc.,
    No. 06-13331 HRT, 2006 WL 2458679 (Bankr. D. Colo. Aug. 22, 2006) .............................21

In re Tenney Vill. Co.,
    104 B.R. 562 (Bankr. D.N.H. 1989) .................................................................................. 40-41

In re Times Sales Finance Corp.,
    491 F.2d 841 (3rd Cir. 1974) ...................................................................................................29

In re Tribune Media Co.,
    472 B.R. 223 (Bankr. D. Del. 2012) ........................................................................................29

In re Tribune Media Co.,
    No. 1:15-CV-01116-RGA, 2018 WL 6167504 (D. Del. Nov. 26, 2018) ................................31

U.S. Bank Nat’l Ass’n v. T.D. Bank, N.A.,
   569 B.R. 12 (S.D.N.Y. 2017) ...............................................................................................5, 28

United Sav. Ass’n of Tx. v. Timbers of Inwood Forest Assocs., Ltd.,
   484 U.S. 365 (1988) ........................................................................................................... 23-24

In re Washington Mut., Inc.,
    461 B.R. 200 (Bankr. D. Del. 2011), vacated in part on other grounds, 2012
    WL 1563880 (Bankr. D. Del. Feb. 24, 2012) ....................................................................28, 29

In re Waste Alternatives, Inc.,
    171 B.R. 147 (Bankr. M.D. Fla. 1994) .............................................................................. 19-20

Statutes

11 U.S.C. § 361 ........................................................................................................................16, 22

11 U.S.C. § 361(1) .........................................................................................................................36

11 U.S.C. § 502(b) .......................................................................................................23, 25, 29, 31

11 U.S.C. § 506(a) .........................................................................................................................24

11 U.S.C. § 506(b) .......................................................................................4, 23, 24, 26, 27, 28, 31

11 U.S.C. § 510(a) .................................................................................................28, 29, 32, 34, 35


                                                                     iv
                 Case 18-10512-KBO                    Doc 1114           Filed 12/09/19             Page 6 of 55
                                               TABLE OF AUTHORITIES
                                                     (continued)

                                                                                                                               Page(s)

Other Authorities

Adequate Protection: Overview, Practical Law Practice Note Overview 8-382-
   8989 (Thomson Reuters, 2019)................................................................................................38

Rules

Del. Bankr. L.R. 4001-2(a) ..............................................................................................................3

Fed. R. Bankr. P. 4001(b)(1)(A) ......................................................................................................3




                                                                    v
               Case 18-10512-KBO               Doc 1114         Filed 12/09/19        Page 7 of 55




                                        PRELIMINARY STATEMENT

         1.       In a gross abuse of leverage, MBIA and the Zohar III Controlling Class have once

again forced the Debtors to exclude the Patriarch Secured Parties’ more than $832 million in

secured claims from material protections afforded to other secured creditors under the Proposed

Order.3 Pursuant to the Indentures, no such disparate treatment is allowed: the Patriarch Secured

Parties’ claims (the “Patriarch Secured Claims”) share the same collateral and the same liens as

MBIA’s and the Zohar III Controlling Class’s claims, subject only to certain waterfall-payment

provisions in the Indentures that do not justify the treatment provided under the Proposed Order.

Accordingly, there is no legitimate basis for the one-sided protections for MBIA and the Zohar

III Controlling Class contemplated under the Proposed Order. The Patriarch Secured Parties are

entitled to at least the same adequate protection as the Debtors are proposing for MBIA and the

Zohar III Controlling Class. This is particularly the case where, as a result of the Court’s

Monetization Order (defined below), Ms. Tilton has been and continues to expend all of her time

(and personal out-of-pocket cost of millions of dollars of her own money) running Portfolio

Companies and undertaking a monetization process for the benefit of the Debtors’ stakeholders

(including MBIA and the Zohar III Controlling Class). Furthermore, the Proposed Order

purports to reimburse MBIA and the Zohar III Controlling Class for litigating with the Patriarch

Secured Parties while Tilton undertakes such monetization efforts. By failing to provide the

Patriarch Secured Parties with the same individualized adequate protection provided to MBIA

and the Zohar III Controlling Class, the Debtors cannot satisfy their burden to prove that the



 3
     This gross leverage designed to prejudice the Patriarch Secured Parties first arose in the Initial Proposed Order
     (defined below), whereby MBIA and the Zohar III Controlling Class attempted to advance their position vis-à-
     vis Patriarch through the proposed cash collateral order. Ultimately, Judge Sontchi did not approve the Initial
     Proposed Order and, instead, granted the Final Cash Collateral Order, which provided for equivalent adequate
     protection and/or treatment among all of the Secured Parties.
            Case 18-10512-KBO          Doc 1114     Filed 12/09/19     Page 8 of 55



Patriarch Secured Parties—who are secured creditors with a co-equal interest in the Debtors’

cash collateral—are adequately protected under the Proposed Order.

       2.      Consequently, if this Court determines that MBIA and the Zohar III Controlling

Class are entitled to individualized adequate protection, any cash collateral order must provide

the Patriarch Secured Parties with adequate protection on par with what is provided to MBIA and

the Zohar III Controlling Class. In fact, the Proposed Order and Budget (as defined below)

contemplate, under the guise of adequate protection, payment to MBIA, the Zohar III Controlling

Class, and U.S. Bank, as Indenture Trustee, almost $2 million per month in legal fees—an

amount that almost doubles the monthly amount budgeted for the Debtors’ lawyers—without any

corresponding payments to the Patriarch Secured Parties. For these reasons and as set forth in

more detail below, the Proposed Order must be denied.

       3.      The proposed adequate protection package violates the Indentures and the

Bankruptcy Code. It is undisputed that MBIA, the Zohar III Controlling Class, and the Patriarch

Secured Parties hold notes that are secured by the same liens granted in favor of U.S. Bank, as

Indenture Trustee under the Indentures. Accordingly, U.S. Bank, as the sole lienholder, is the

only party entitled to direct adequate protection. MBIA and the Zohar III Controlling Class are

demanding individualized treatment, contrary to the terms of the Indentures, because as

explained below, if only U.S. Bank received adequate protection and distributed any cash

through the waterfall under the Indentures, MBIA and the Zohar III Controlling Class would not

be entitled to payment of any post-petition interest or reimbursement of legal fees ahead of the

Patriarch Secured Parties.

       4.      The current Proposed Order rewrites the Indentures’ waterfalls to provide

individualized adequate protection for MBIA and the Zohar III Controlling Class, but not the




                                                2
                Case 18-10512-KBO                Doc 1114         Filed 12/09/19          Page 9 of 55



Patriarch Secured Parties. Under this payment structure—which is in no way justified by the

terms of the Indentures—it is the Debtors’ burden under the Bankruptcy Code to show that their

secured creditors, including the Patriarch Secured Parties, are adequately protected. The Debtors

have not even attempted to satisfy that burden—the record is devoid of any motion or evidence

supporting the Proposed Order. Rather, the Debtors simply request entry of the Proposed Order

without providing any legal or factual basis for changing the terms of the Final Cash Collateral

Order in a way that materially disadvantages the Patriarch Secured Parties.4

         5.        The Proposed Order fails for other reasons. For example, a Patriarch Secured

Party, not MBIA, is the senior noteholder at Zohar I, or at a minimum is junior to only

approximately $10 million of remaining fees incurred by MBIA prior to the Petition Date.

Further, both MBIA and the Zohar III Controlling Class are subject to Patriarch’s filed Equitable

Subordination Complaint, which, if successful, would make the Patriarch Secured Parties senior

in right of payment to MBIA and the Zohar III Controlling Class. Under these circumstances,

where the priority of MBIA’s and the Zohar III Controlling Class’s respective claims are in bona

fide dispute, the Court should not countenance the proposed adequate protection payments for

only those creditors.

         6.        Excluding the Patriarch Secured Parties from the full adequate protection

provided under the Proposed Order should be seen for what it is—improper Debtor favoritism of

one creditor body over another. In fact, as described below, recent pleadings filed by the


 4
     This procedural deficiency alone is grounds to deny the relief sought by the Debtors in the Proposed Order. See
     Fed. R. Bankr. P. 4001(b)(1)(A) (“A motion for authority to use cash collateral shall be made in accordance
     with Rule 9014 and shall be accompanied by a proposed form of order.”); Del. Bankr. L.R. 4001-2(a) (“all cash
     collateral and financing requests . . . shall be heard by motion”). Given the Debtors’ failure to file a motion
     seeking approval of the Proposed Order and providing the Court and the parties with the legal and factual
     predicates underlying the relief requested, Patriarch was forced to respond to the Proposed Order by speculating
     at the basis for the relief, thus necessitating the length of this brief. It is Patriarch’s intent that the information
     provided herein be beneficial, and not burdensome, to the Court and other parties in interest.



                                                             3
             Case 18-10512-KBO            Doc 1114    Filed 12/09/19     Page 10 of 55



Debtors make clear that they contemplate reimbursing MBIA and the Zohar III Controlling Class

under the Proposed Order for fees incurred in connection with inter-creditor litigation that is

pending outside this Court. This tactic of providing two secured creditors with a litigation

funding advantage over other secured creditors falls outside the proper purpose of adequate

protection under the Bankruptcy Code, which is simply meant to “assure that a secured creditor

does not suffer a decline in the value of its interest in the estate’s property.” First Lien Indenture

Trustee v. Wilmington Trust, N.A. (In re Energy Future Holdings Corp.), 546 B.R. 566, 581

(Bankr. Del. 2016).

        7.      In early litigation surrounding the Final Cash Collateral Order, the Debtors took

the position that individualized adequate protection for MBIA and the Zohar III Controlling

Class (and not the Patriarch Secured Properties) properly reflected the priority of payments under

the waterfall and/or subordination provisions of the Indentures. However, this was not, and is

not, a correct reading of the Indentures. In the absence of a fully consensual cash collateral order

that includes the Patriarch Secured Parties, no secured party is entitled to payment of post-

petition interest or professional fees.

        8.      The Debtors also cannot circumvent the law governing adequate protection by

recharacterizing payments to MBIA and the Zohar III controlling Class as post-petition interest.

Post-petition interest may only be paid to a secured creditor if that creditor is over-secured.

11 U.S.C. § 506(b). Where multiple tranches of debt are secured by the same lien, this means

that all classes of debt must be over-collateralized. First Fidelity Bank, N.A. v. Midlantic Nat’l

Bank (In re Ionosphere Clubs, Inc.), 134 B.R. 528, 532 (Bankr. S.D.N.Y. 1991). The Debtors

have not asserted or established that their assets exceed the full amount of debt issued under the

Indentures. In fact, in connection with the litigation over the Final Cash Collateral Order, MBIA




                                                  4
             Case 18-10512-KBO         Doc 1114      Filed 12/09/19      Page 11 of 55



expressly contested this fact—asserting specifically that there is no evidence establishing that the

Debtors’ assets exceed the full amount of debt issued under the Indentures. In the absence of a

record demonstrating that all notes issued under the Indentures (including those issued to the

Patriarch Secured Parties) are over-secured, there is simply no basis under the Bankruptcy Code

to pay post-petition interest to MBIA and the Zohar III Controlling Class to the exclusion of the

Patriarch Secured Parties. Further, such payment would violate New York’s Rule of

Explicitness, which prohibits payment of post-petition interest to a senior creditor over the

objection of a junior creditor in the absence of “precise, explicit and unambiguous language”

providing for such payment upon a bankruptcy filing. E.g., U.S. Bank Nat’l Ass’n v. T.D. Bank,

N.A., 569 B.R. 12, 22–23 (S.D.N.Y. 2017). The Indentures do not include such language,

barring payment of post-petition interest as contemplated under the Proposed Order.

       9.      Similarly, neither MBIA nor the Zohar III Controlling Class has pointed to any

clear, unambiguous senior right to payment of their legal fees under the payment waterfalls in the

Indentures. The Court should not enter a cash collateral order that rewrites the Indentures and

modifies the waterfall in a way that harms one group of creditors—the Patriarch Secured

Parties—for the express benefit of another group—MBIA and the Zohar III Controlling Class.

       10.     In addition, in violation of the Debtors’ fiduciary duties to all stakeholders, the

Proposed Order effectively turns over the outcome of these Chapter 11 cases to MBIA and the

Zohar III Controlling Class by giving them a veto right over any Chapter 11 plan or DIP

financing that the Debtors may propose or support. None of these terms are consistent with the

Bankruptcy Code or the Indentures and dictate denial of the Proposed Order particularly where,

as here, MBIA and the Zohar III Controlling Class are the subject of an Equitable Subordination

Complaint for their inequitable behavior.




                                                 5
             Case 18-10512-KBO        Doc 1114       Filed 12/09/19     Page 12 of 55



       11.     In short, while Patriarch does not object to a cash collateral order to fund the

reasonable fees and expenses of these Chapter 11 cases, Patriarch respectfully requests that the

Court deny entry of the Proposed Order unless the Patriarch Secured Parties are treated on par

with MBIA and the Zohar III Controlling Class. The Proposed Order violates the Indentures,

ignores the Patriarch Secured Parties’ rights to adequate protection, and grants the other

stakeholder creditors rights that are inequitable and unwarranted under the facts of these Chapter

11 cases.

                                BACKGROUND INFORMATION

       A.      The Patriarch Secured Parties Are Substantial Secured Creditors in These
               Chapter 11 Cases.


       12.     The Zohar Funds are innovative collateralized loan obligation funds, whose assets

are primarily loans to distressed companies (the “Portfolio Companies”). The Zohar Funds

raised capital by issuing notes (collectively, the “Notes”) to noteholders who were, in exchange,

entitled to interest payments over time, plus return of their principal on the maturity date. The

Notes are secured, and were issued in two classes—Class A (with each Class A tranche having

subclasses of notes) and Class B.

       13.     A summary of the Zohar Funds’ Note issuances and outstanding debt is as

follows:

 Zohar I Note Class      Principal Amount     Issued      Maturity      Approximate Outstanding
 Class A-1               $150 million         2003        11/20/15      $0.00
 Class A-2               $32 million          2003        11/20/15      $0.00
 Class A-3a              $297.5 million       2003        11/20/15      $234 million
 Class A-3b              $52.5 million        2003        11/20/15      $52.5 million
 Class B                 $150 million         2003        11/20/15      $150 million
 Necessary                                                              $436.5 million
 Collateral Value




                                                 6
               Case 18-10512-KBO              Doc 1114         Filed 12/09/19        Page 13 of 55



 Zohar II Note Class          Principal Amount         Issued        Maturity        Approximate Outstanding
 Class A-1                    $250 million             2005          1/20/17         $190 million
 Class A-2                    $550 million             2005          1/20/17         $418 million
 Class A-3                    $200 million             2005          1/20/17         $152 million
 Class B                      $200 million             2005          1/20/20         $200 million
 Necessary                                                                           $960 million
 Collateral Value


 Zohar III Note Class         Principal Amount         Issued        Maturity        Approximate Outstanding
 Class A-1R                   $200 million             2007          4/15/19         $136 million
 Class A-1T                   $150 million             2007          4/15/19         $102 million
 Class A-1D                   $350 million             2007          4/15/19         $237.5 million
 Class A-2                    $200 million             2007          4/15/19         $200 million
 Class A-3                    $116 million             2005          4/15/19         $116 million
 Class B                      $196 million             2005          4/15/19         $196 million
 Necessary                                                                           $987.5 million
 Collateral Value


         14.      The Patriarch Secured Parties hold, in the aggregate, over $832 million of the

Class A and Class B Notes issued by the Debtors. Specifically: (a) Patriarch Partners XV, LLC

(“Patriarch XV”) holds $286,445,355 in principal amount owing under the Class A-3 Notes

issued by Zohar I; (b) Octaluna, LLC holds $150,000,000 in principal amount owing under the

Class B Notes issued by Zohar I; (c) Octaluna II, LLC holds $200,000,000 in principal amount

owing under the Class B Notes issued by Zohar II; and (d) Octaluna III, LLC holds

$196,000,000 in principal amount owing under the Class B Notes issued by Zohar III.5 Certain

Patriarch entities further hold the Zohar Funds’ preference shares and, as a result, are the

ultimate owners of the Zohar Funds.




 5
     Copies of the Patriarch Secured Parties’ notes, or evidence of their issuance, are attached to the Declaration of
     Carolyn Schiff in Support of Patriarch’s Objection to the Debtors’ Motion for Entry of an Order Authorizing
     the Use of Cash Collateral [D.I. 504] (the “Schiff Declaration”) as Exhibits 4–10. Copies of the Indentures for
     Zohar I through III are attached to the Schiff Declaration as Exhibits 1–3.




                                                           7
               Case 18-10512-KBO               Doc 1114        Filed 12/09/19         Page 14 of 55



         15.      The liens securing the Class A Notes (and MBIA’s Credit Enhancement

Liabilities (as defined below)) and the Class B Notes encumber the same collateral,6 and have

equal priority. The Indentures7 make this expressly clear in their “Granting Clauses,” pursuant to

which the Indenture Trustee under the Indentures was granted liens in the Debtors’ assets for the

benefit of all noteholders, including the Patriarch Secured Parties:

                  Such Grants [of security interests and liens “to the Trustee, for the benefit
                  and security of the Secured Parties”] by the Issuer and the Zohar
                  Subsidiary are made . . . to the Trustee to hold in trust, to secure . . . the
                  Notes equally and ratably without prejudice, priority, or distinction
                  between any Note and any other Note by reason of difference in time of
                  issuance or otherwise, except as expressly provided in this Indenture . . . .

Indenture, pp. 1–2 (emphasis added). Accordingly, there is a single lien encumbering all Notes

issued under the Indentures, with no subordination with respect to lien property. See U.S. Bank

Reply to Initial Objection [D.I. 530], ¶ 5. The Class B Notes are subordinate only in right of

payment under the Indentures’ waterfalls to the Class A Notes and MBIA’s Credit Enhancement

Liabilities. Indenture, §§ 13.1(a), (c).

         16.      MBIA, as credit enhancer, “wrapped” the Class A-1 and Class A-2 Notes issued

by Zohar I and all Class A Notes issued by Zohar II. As such, if Zohar I and Zohar II could not

meet their respective repayment obligations under the wrapped Class A Notes, MBIA was

obligated to pay any principal and interest owing to the holder of such Notes, after which MBIA

would be subrogated to the rights of the applicable Class A noteholders, with MBIA’s right to

payment from the Debtors defined in the Indentures as the “Credit Enhancement Liabilities.”



 6
     The Indentures for the Zohar Funds include “Granting Clauses,” pursuant to which the Debtors granted to the
     Indenture Trustee, “for the benefit and security of the Secured Parties,” liens on all of the Debtors’ property.
     Indenture, p. 1. The “Secured Parties” include holders of Class A Notes and Class B Notes.
 7
     As defined in the Settlement Agreement, “Indentures” collectively refers to the Zohar I Indenture, the Zohar II
     Indenture, and the Zohar III Indenture. Unless otherwise noted, the provisions discussed herein do not
     materially differ between the three Indentures.



                                                           8
             Case 18-10512-KBO         Doc 1114      Filed 12/09/19     Page 15 of 55



Defaults under the Indentures for Zohar I and Zohar II occurred in November 2015 and January

2017, respectively, resulting in MBIA paying and becoming subrogated to the Class A-1 and A-2

Notes at Zohar I and the Class A Notes at Zohar II. MBIA’s payment of these Class A Notes

pursuant to the Indentures did not modify the Patriarch Secured Parties’ rights as the holders of

Class A-3 Notes (at Zohar I) or Class B Notes.

       17.     In June 2016, MBIA directed U.S. Bank to auction the collateral securing the

Zohar I Notes. The sales notice defined the “collateral” being auctioned as including Zohar I’s

interests in loans to the Portfolio Companies, as well as the equity in the Portfolio Companies.

The Portfolio Company equity, however, is not collateral, and many of the organizational

documents for the Portfolio Companies have strict transfer restrictions. Certain of the Patriarch

Entities commenced an action to enjoin MBIA’s foreclosure sale. Although the foreclosure was

initially enjoined through a temporary restraining order, MBIA was ultimately permitted to

complete its foreclosure sale (albeit on terms different than originally contemplated) and credit

bid a secured claim of over $148 million for Zohar I’s interests in the loans to the Portfolio

Companies (which principal totaled approximately $510.2 million). As a result, MBIA has no

further claim against Zohar I for the amount of MBIA’s credit bid. See, e.g., In re GSC, Inc.,

453 B.R. 132, 176 (Bankr. S.D.N.Y. 2011) (holding that, “by virtue of the credit bid, the claims

are extinguished”). Any remaining interests that Zohar I held in the Portfolio Companies, the

extent of which is in dispute, remains with Zohar I, and are collateral for Patriarch XV’s Class

A-3 Notes.

       18.     Since May 2017, as a result of its foreclosure and credit bid, MBIA has been

receiving all principal and interest payments associated with the Zohar I loans obtained through

its foreclosure, which Patriarch estimates to total approximately $24,729,696.08 through May




                                                 9
               Case 18-10512-KBO            Doc 1114         Filed 12/09/19       Page 16 of 55



2019. Accordingly, Patriarch XV’s Class A-3 Notes are the most senior notes issued by Zohar I

or, at most, are subject to MBIA’s remaining claim against Zohar I, limited to fees and expenses,

which U.S. Bank and MBIA have asserted were approximately $10 million as of the

foreclosure.8

         B.       The Settlement Agreement and the Monetization Process.

         19.      On May 21, 2018, the Court entered its Order Approving and Authorizing the

Settlement Agreement By and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders,

MBIA Insurance Corp., and the Zohar III Controlling Class [D.I. 266] (the “Settlement Order”),

pursuant to which this Court approved the “Settlement Agreement.” The Settlement Agreement

was the product of at least five full days of mediation between the Debtors, Patriarch, MBIA, and

the Zohar III Controlling Class. Among other things, the Settlement Agreement (i) stayed and

tolled the substantial and expensive prepetition litigation among the Debtors, Patriarch, MBIA,

and the Zohar III Controlling Class (among others) for a 15 Month Window, which could be

extended an additional three months subject to satisfying certain sale benchmarks, and

(ii) provided for a joint monetization process among the Debtors’ CEO and Independent

Director, on the one hand, and Tilton, on the other hand, pursuant to which the parties were to

seek to sell or refinance the Debtors’ interests in the Portfolio Companies.

         20.      After the entry of the Settlement Order, Tilton invested her full effort into the

monetization process (at great personal expense, both in terms of time and money), and, with the

joint participation of the Debtors’ Independent Director and CRO, conducted the joint



 8
     See February 3, 2017 Letter from B. Jaffe to R. Mastro, attached to the Neumeister Declaration [D.I. 506] as
     Exhibit 1: “As you may be aware, the credit portion of MBIA’s bid in the Auction included $148,951,585 of its
     Credit Enhancement Liabilities. However, . . . MBIA’s total Credit Enhancement Liabilities are in the amount
     of $158,579,356.” Note, however, that the claimed expenses appear wholly unreasonable and excessive, and
     Patriarch reserves all rights to challenge the recovery of those expenses.



                                                        10
              Case 18-10512-KBO        Doc 1114      Filed 12/09/19    Page 17 of 55



monetization process contemplated under the Settlement Agreement to liquidate and monetize

the Debtors’ interests in the Portfolio Companies. These efforts included Tilton’s personal

expense of millions of dollars of her own money and thousands of hours writing and editing

every confidential marketing memorandum and quality of earnings report, as well as assisting

with, and supervising, the creation of data rooms to facilitate the monetization process. Further,

Tilton personally attended more than 100 buyer and banker meetings in support of the sale of the

specific Portfolio Companies. At all times, the Debtors and their advisors were included in these

efforts. Ultimately, two Portfolio Companies have been sold, to date, pursuant to the joint

monetization process under the Settlement Agreement, and others are in process. [See D.I. 817,

918].

        21.     Even when the monetization process did not deliver the results originally

contemplated, at the direction and urging of the Independent Director and the CRO of the

Debtors, Tilton made multiple fully-financed restructuring proposals to the other stakeholders to

achieve complete resolution of these cases through plans of reorganization. These proposals

would have substantially mitigated damage or loss, if any, that MBIA and the Zohar III

Controlling Class potentially face in these cases.

        22.     On September 29, 2019, over the objection of Patriarch, the Court entered its

Order (A) Implementing the Terms of the Settlement Agreement and (B) Resolving Dispute Over

Monetization Process, Pursuant to Paragraph 11 of the Settlement Agreement [D.I. 974] (the

“Monetization Order”). Pursuant to the Monetization Order, the Court determined that the joint

monetization process contemplated under the Settlement Agreement extends beyond expiration

of the 15 Month Window. The 15 Month Window was extended with the agreement of all

parties, and expired by its own terms on September 30, 2019. [See D.I. 871]. Patriarch appealed




                                                11
             Case 18-10512-KBO         Doc 1114       Filed 12/09/19     Page 18 of 55



the Monetization Order. [D.I. 984]. To date, that order has not been stayed or vacated, and

several Group A Portfolio Companies are in the process of being marketed for sale.

       C.      The Equitable Subordination Adversary and Additional Litigation Among
               the Parties Have Been Commenced or Resumed.

       23.     As a result of the expiration of the stay under the Settlement Agreement, several

litigation matters among the stakeholders in these cases have been commenced or resumed.

       24.     On October 1, 2019, certain Patriarch entities filed a complaint (the “Equitable

Subordination Complaint”) in this Court to equitably subordinate the claims of, among others,

MBIA and the Zohar III Controlling Class to the Patriarch Secured Claims. [See Adv. Proc. No.

19-50390 (the “Equitable Subordination Adversary”), Adv. Proc. Dkt. 2, 7]. The Equitable

Subordination Complaint is based on the years-long campaign that MBIA and the Zohar III

Controlling Class have waged against Patriarch in an effort to destroy and/or appropriate the

value of Patriarch’s and related entities’ respective interests in the Debtors and the Portfolio

Companies, for their sole benefit. If Patriarch is successful in the Equitable Subordination

Adversary, then the Patriarch Secured Parties will receive recoveries on account of their over

$832 million in secured Notes issued by the Debtors, before any distributions are made to MBIA

or the Zohar III Controlling Class. A pre-trial conference in the Equitable Subordination

Adversary is scheduled for February 19, 2020.

       25.     The stays have been lifted in two separate litigations in New York state and

federal courts among certain Patriarch entities, on the one hand, and, among others, MBIA and

certain members of the Zohar III Controlling Class, on the other hand, which are proceeding with

significant procedural disputes in process among the parties. In one case pending in the United

States District Court for the Southern District of New York (the “NY District Court”) under Case

No. 17-cv-00307 (WHP) (the “SDNY Action”), certain Patriarch entities have asserted several



                                                 12
             Case 18-10512-KBO         Doc 1114       Filed 12/09/19    Page 19 of 55



counterclaims against MBIA and/or certain members of the Zohar III Controlling Class, which

remain pending. These claims are based on MBIA’s and the Zohar III Controlling Class’s

unlawful scheme to wrest control of the Portfolio Companies from Tilton, for their exclusive

gain, to the detriment of Patriarch. The Debtors, MBIA, and certain members of the Zohar III

Controlling Class have moved to transfer venue over the SDNY Action to this Court. Briefing is

ongoing, with a hearing on the parties’ request to transfer venue scheduled for January 23, 2020.

       26.     In addition, there is a pending lawsuit by certain Patriarch entities against MBIA,

commenced in 2015 in New York state court (Westchester County), asserting tort claims and

money damages based on MBIA’s fraudulent inducement of Patriarch XV to purchase Class A-3

Notes issued by Zohar I for more than $100 million in return for MBIA’s promise that it would

take certain actions that would unlock the value of those notes, which promise MBIA did not

fulfill (the “Westchester Action”). In October 2019, MBIA removed the Westchester Action to

the NY District Court, with the intent of ultimately transferring venue to this Court. Pursuant to

a schedule set by the NY District Court, the Patriarch plaintiffs filed a motion to remand the

Westchester Action back to state court. Briefing is ongoing, with a hearing on the motion to

remand scheduled in the NY District Court on January 23, 2020.

       27.     Finally, the Debtors, on November 27, 2019, filed an application to retain Morris,

Nichols, Arsht & Tunnell LLP (“Morris Nichols”) in connection with an appeal pending before

the Delaware Supreme Court that involves a dispute regarding Tilton’s and the Debtors’

respective ownership and control of three of the Portfolio Companies (the “225 Action”).

[D.I. 1103]. This application is a clear indication that the Debtors intend to promptly re-set oral

argument with the Delaware Supreme Court with respect to the 225 Action.




                                                 13
              Case 18-10512-KBO           Doc 1114     Filed 12/09/19    Page 20 of 55



        D.      The Debtors Seek to Modify the Final Cash Collateral Order to the Sole
                Detriment of Patriarch Without Justification.

        28.     On July 6, 2018, the Debtors filed a motion seeking authority to use cash

collateral, but did not attach a proposed order or budget. [D.I. 356]. The proposed order—filed

six days before the noticed objection deadline (the “Initial Proposed Order”)—sought to

(i) stipulate to the validity of MBIA’s and the Zohar III Controlling Class’s claims in violation of

the Settlement Agreement, (ii) pay MBIA and the Zohar III Controlling Class millions of dollars

of monthly professional fees, while providing no such payments to the Patriarch Secured Parties,

(iii) pay post-petition interest to the senior creditors, and (iv) exclude the Patriarch Secured

Parties from receiving any notice or objection rights regarding the budget for use of cash

collateral or related reporting rights.

        29.     Patriarch objected to the Initial Proposed Order (the “Initial Objection”)

[D.I. 503], and a hearing was set for November 13, 2018. Prior to the start of that hearing, Judge

Sontchi convened a chambers conference with counsel for the Debtors, Patriarch, MBIA, and the

Zohar III Controlling Class. As a result of this conference, the hearing on November 13 was

adjourned, and the parties subsequently negotiated a form of cash collateral order that cured the

deficiencies in the Initial Proposed Order.

        30.     On December 10, 2018, the Court, with the agreement of all of the key

stakeholders in these Chapter 11 cases, entered a final cash collateral order [D.I. 588] (the “Final

Cash Collateral Order”). Among other things, the Final Cash Collateral Order (i) preserved all

disputes with respect to any challenge to the validity of any parties’ claims or liens, Final Cash

Collateral Order, ¶ 24; (ii) created a process for all secured parties, including the Patriarch

Secured Parties, to review proposed budgets, id. at ¶ 8; (iii) provided for payment of interest

under the Class A Notes, id. at ¶¶ 12(a), (b); (iv) provided for payment of all secured parties’,



                                                  14
             Case 18-10512-KBO          Doc 1114       Filed 12/09/19   Page 21 of 55



including the Patriarch Secured Parties’, respective professional fees, id. at ¶ 12(c); and

(v) provided equal reporting for all secured parties, id. at ¶ 12(d).

       31.     On November 25, 2019, the Debtors filed the Notice [D.I. 1092], pursuant to

which they seek approval of the Proposed Order to replace the Final Cash Collateral Order. The

Proposed Order includes material and unjustifiable changes from the consensual Final Cash

Collateral Order, each designed to favor MBIA and the Zohar III Controlling Class to the

exclusion and expense of the Patriarch Secured Parties. For example, the Proposed Order

provides for payment of millions of dollars in professional fees for MBIA, the Zohar III

Controlling Class, and U.S. Bank, but not the Patriarch Secured Parties. The contemplated fees

include: (i) for MBIA, $1.155 million in monthly legal expenses, which is more than the

Debtors’ legal expenses; (ii) for the Zohar III Controlling Class, $460,000 in monthly legal

expenses; and (iii) for U.S. Bank, $375,000 in monthly legal expenses. See Initial Budget [D.I.

1101] (the “Budget”). This payment of fees is on top of post-petition interest to those creditors,

which is expressly contemplated under the Proposed Order but not included in the Budget.

Proposed Order, ¶¶ 12(a)–(b).

       32.     In addition, the Debtors have effectively waived any ability to pursue a Chapter

11 plan or any secured or unsecured financing without those parties’ consent, putting the

outcome of these cases in the sole discretion of MBIA and the Zohar III Controlling Class.

Proposed Order, ¶¶ 12(d)(5) (Debtors cannot seek or support any chapter 11 plan or secured or

unsecured financing without consent of MBIA and the Zohar III Controlling Class).

       33.     The Debtors have not provided any evidence or legal argument that supports these

and other proposed changes to the Final Cash Collateral Order. The lack of support reflects the




                                                  15
             Case 18-10512-KBO        Doc 1114       Filed 12/09/19    Page 22 of 55



inescapable conclusion that the Proposed Order violates the Bankruptcy Code and the

Indentures, and therefore should not be approved.

                                           OBJECTION

       A.      The Debtors Have Not Satisfied Their Burden of Proof For Providing
               Adequate Protection on Account of the Patriarch Secured Claims.

       34.     “The burden of proof is on the debtor to demonstrate that the secured creditor is

adequately protected for purposes of using its cash collateral.” In re Hari Ram, Inc., 507 B.R.

114, 120 (Bankr. M.D. Pa. 2014) (citing Resolution Trust Corp. v. Swedeland Dev. Grp., Corp.

(In re Swedeland Dev. Grp., Inc.), 16 F.3d 552, 564 (3d Cir. 1994)); accord In re Pursuit

Athletic Footwear, Inc., 193 B.R. 713, 716 (Bankr. D. Del. 1996). Whether a party has been

afforded adequate protection is generally determined on a case-by-case basis. E.g., In re

Swedeland Dev. Grp., Inc., 16 F.3d at 564. The Bankruptcy Code provides some guidance in

determining whether a secured creditor or interest holder has been provided adequate protection.

See 11 U.S.C. § 361.

       35.     Here, the Debtors fail, and in fact through the Notice have not even attempted, to

satisfy their burden to prove that the Proposed Order provides adequate protection for the

Patriarch Secured Claims. The Patriarch Secured Parties hold over $832 million in secured Class

A and Cass B Notes issued by the Debtors. As a result, they are one of the largest individual

secured creditors in these Chapter 11 cases, including the holders of the most senior notes issued

by Zohar I (or, in the worst case, subject only to approximately $10 million of senior claims,

which must be proven by MBIA). And yet, the Debtors, MBIA, and the Zohar III Controlling

Class request that the Court approve a cash collateral order that contemplates individualized

adequate protection for MBIA, the Zohar III Controlling Class, and U.S. Bank by paying them




                                                16
             Case 18-10512-KBO          Doc 1114     Filed 12/09/19     Page 23 of 55



almost $2 million per month in legal fees, on top of post-petition interest, without making any

payments to the Patriarch Secured Parties.

       36.     While the Debtors have provided no justification for such individualized

treatment in their Notice, in connection with the Initial Proposed Order, the Debtors previously

justified this individualized treatment for MBIA and the Zohar III Controlling Class by asserting

that, if they just made the payments to U.S. Bank, then U.S. Bank “would have simply given

effect to the Priority of Payments and the clear and unambiguous subordination provisions in

Section 13.1 and paid those amounts over to the Senior Secured Parties (not Patriarch).” See

Debtors’ Reply to Initial Objection [D.I. 542], ¶ 22. As explained below, this position is

inconsistent with the Bankruptcy Code and the Indentures. Accordingly, under the structure of

the Proposed Order, which affords individualized adequate protection payments to MBIA and

the Zohar III Controlling Class, as noteholders under the Indentures, the Patriarch Secured

Parties must receive equal treatment.

               1.      The Patriarch Secured Parties Are Substantial Secured Creditors In These
                       Cases and Are Entitled to Individualized Adequate Protection to the Same
                       Extent as MBIA and/or the Zohar III Controlling Class.

       37.     The Patriarch Secured Parties’ Notes are secured by the same liens as the senior

Notes under the Indentures, and therefore, regardless of the existence of notes senior in right of

payment (which is not the case with Zohar I, where Patriarch XV is the senior noteholder), the

Patriarch Secured Parties are not junior lienholders. Even junior secured lenders, however, may

be entitled to adequate protection of their interests under Bankruptcy Code section 363(c)(2),

even if they are payment-subordinated or lien-subordinated (which is not the case here) to a

senior secured lender. E.g., In re James Wilson Assocs., 965 F.2d 160, 171 (7th Cir. 1992)




                                                17
               Case 18-10512-KBO              Doc 1114         Filed 12/09/19         Page 24 of 55



(affirming bankruptcy court order overruling senior secured lender’s objection to diversion of

cash collateral to pay attorneys’ fees of junior secured creditor).9

         38.      In fact, Judge Posner could not have been more clear that a junior secured lender

is entitled to adequate protection payments in a bankruptcy case, when he reasoned and held as

follows:

                  But is it permissible to bite into [a senior secured lender’s liens] in order to
                  pay attorney’s fees and to protect the interest of another, but junior,
                  secured creditor? We think so, given the oversecured character of
                  Metropolitan’s claim. A security interest is—a security interest. It is not a
                  fee simple. . . . It has no right to fence off the entire collateral in which it
                  has an interest so that no other creditor can get at it. Its only entitlement is
                  to the adequate protection of its interest.

In re James Wilson Assocs., 965 F.2d at 171.

         39.      Here, the Patriarch Secured Parties hold over $832 million in secured notes issued

by the Debtors. This includes over $286 million in Class A-3 Notes issued by Zohar I. As a

result of MBIA’s foreclosure and credit bid, these Class A-3 Notes are the most senior notes

issued by Zohar I (or, in the worst case, subject only to approximately $10 million of senior

claims, which must be proven by MBIA). Further, the Patriarch Secured Parties hold $546

million in Class B Notes among the Zohar Funds. The Class B Notes and the Class A Notes are

secured by the same collateral, and have equal lien priority. Indenture, pp. 1–2 (“Such Grants

. . . secure . . . the Notes equally and ratably without prejudice, priority, or distinction between


 9
     Indeed, cash collateral orders in Delaware bankruptcy courts routinely include provisions for adequate
     protection of junior secured creditors in the form of, inter alia, periodic cash payments, replacement liens,
     attorneys’ fees, and administrative priority claims. See, e.g., In re Gen. Wireless Operations Inc., 2017 WL
     5462990, at *12 (Bankr. D. Del. Apr. 11, 2017) (cash collateral order granting adequate protection to junior
     lienholders in the form of, inter alia, weekly mandatory payments, and subjecting revisions of the cash
     collateral budget to the written consent of the junior lien agent); In re Marsh Supermarkets Holding, LLC, 2017
     WL 5463219, at *1 (Bankr. D. Del. July 19, 2017) (cash collateral order providing that a certain junior secured
     noteholder is entitled to adequate protection in the form of replacement liens); In re Nuverra Envtl. Sols., Inc.,
     2017 WL 5483147, at *21 (Bankr. D. Del. June 6, 2017) (DIP and cash collateral order granting second lien
     lenders adequate protection in the form of attorneys’ fees and superpriority claims).




                                                          18
               Case 18-10512-KBO                Doc 1114         Filed 12/09/19         Page 25 of 55



any Note and any other Note by reason of difference in time of issuance or otherwise, except

as expressly provided in this Indenture . . . .”) (emphasis added).10 The Patriarch Secured

Parties’ substantial interests in the Debtors and their cash collateral are entitled to individualized

adequate protection to the extent MBIA and the Zohar III Controlling Class are so entitled.

         40.       The Final Cash Collateral Order incorporated the equality of treatment among

secured creditors and provided for payment of the Patriarch Secured Parties’ legal fees, along

with those of MBIA and the Zohar III Controlling Class. Nothing in the record justifies the

Proposed Order’s deviation from that fair treatment and resulting disparate, punitive, and

inequitable treatment of the Patriarch Secured Parties.

                   2.       The Priority of MBIA’s and the Zohar III Controlling Class’s Secured
                            Claims Is in Bona Fide Dispute and Cannot Be Used as an Argument to
                            Disenfranchise the Patriarch Secured Parties.

         41.       A secured creditor whose claim or lien is in bona fide dispute is not entitled to

adequate protection pending a determination of the validity of such claim or lien. See, e.g., In re



10
     Given the lack of information in the Notice, it is unclear whether the Debtors continue to assert that the liens
     securing the Class B Notes are junior to the liens securing the Class A Notes and Credit Enhancement
     Liabilities due to Section 13.1 of the Indentures. To the extent they continue to assert this position, it is plainly
     incorrect under the plain language of the Indentures. The language at issue provides:
         Anything in this Indenture or the Notes to the contrary notwithstanding, the Issuer, the Holders of
         the Class B Notes and the Holders of the Class C Notes agree for the benefit of the Holders of the
         Class A Notes and the Credit Enhancer that the Class B Notes, the Class C Notes and the Issuer’s
         rights in and to the Collateral (collectively, the “Subordinate Interests”) shall be subordinate and
         junior to the Class A Notes, all Credit Enhancement Liabilities and all Credit Enhancement Premium
         (the “Senior Interests”) to the extent and in the manner set forth in this Indenture including,
         without limitation, as set forth in Sections 11.1 and 11.2 and hereinafter provided.
     Indenture, § 13.1(a) (emphasis added). This language does not result in lien subordination. First, the language
     “rights in and to the Collateral” is limited to the “Issuer’s rights.” The lack of a possessive apostrophe in
     referring to the Class B Notes makes clear that while the Class B Notes, themselves, are subordinate, any
     “rights in and to the Collateral” are not. Second, the subordination is limited to the extent provided in the
     Indenture. Sections 11.1 and 11.2 provide the payment waterfall, but do not provide lien subordination. Nor
     does any other provision of the Indentures. As a result, the Class B Notes are not lien subordinated—they are
     only payment subordinated under the Indentures’ waterfall. U.S. Bank agreed with this interpretation of the
     Indentures in connection with the litigation over the Initial Proposed Order. See U.S. Bank Reply to Initial
     Objection [D.I. 530], ¶ 5 (“The Trustee agrees with Patriarch” with respect to Patriarch’s contention that the
     Indentures do “not result in lien subordination.”).



                                                            19
             Case 18-10512-KBO          Doc 1114       Filed 12/09/19     Page 26 of 55



Waste Alternatives, Inc., 171 B.R. 147, 148 (Bankr. M.D. Fla. 1994) (declining to grant adequate

protection to creditor pending determination of validity and extent of lien); In re Cook, 384 B.R.

282, 291 (Bankr. N.D. Ala. 2008) (finding that if a creditor were to “amend his request and

allege lack of adequate protection, he will be required to first prove he has an interest in the

Property . . . which entitles him to adequate protection”). A bona fide dispute exists when there

is an objective basis for a legal or factual dispute. In re DVI, Inc., 306 B.R. 496, 504 (Bankr. D.

Del. 2004) (citing In re Octagon Roofing, 123 B.R. 583, 590 (Bankr. N.D. Ill. 1991)).

       42.     In connection with the Initial Proposed Order, the Debtors and other parties

defended the payment of MBIA’s and the Zohar III Controlling Class’s legal fees—without

paying the Patriarch Secured Parties’ fees—on the ground that MBIA and the Zohar III

Controlling Class hold senior claims vis-à-vis the Patriarch Secured Parties. As explained

below, the Indentures do not support subordination of the Patriarch Secured Parties’ legal fees to

other noteholders’ similar fees. See infra Section C. Even if this were not the case, the secured

claims of MBIA and the Zohar III Controlling Class are subject to the Equitable Subordination

Complaint as a result of their prepetition wrongdoing and substantial harm caused to Patriarch.

If Patriarch succeeds in this litigation, then the Patriarch Secured Parties will be entitled to

payment on account of the Patriarch Secured Claims before payment to MBIA and/or the Zohar

III Controlling Class.

       43.     Courts routinely consider the viability of equitable subordination or another bona

fide challenge to a claim when ruling on relief sought by secured creditors. For example, an

equitable subordination defense can preclude the granting of relief from the automatic stay. See

In re Poughkeepsie Hotel Assocs. Joint Venture, 132 B.R. 287, 293 (Bankr. S.D.N.Y. 1991)

(“Should, for example, the respondent to a motion for relief from the automatic stay prevail on




                                                  20
              Case 18-10512-KBO         Doc 1114       Filed 12/09/19     Page 27 of 55



an equitable subordination defense, the movant would be deprived of secured status, thereby

creating equity for the benefit of the estate. . . . While adjudication of the merits of potential

counterclaims and affirmative defenses could seriously infringe upon the creditor’s right to an

expedited hearing, it is perfectly appropriate to acknowledge the presence of such claims in

determining that creditor’s equitable right to relief.”); see also In re Lister-Petter Americas, Inc.,

No. 15-10502, 2017 WL 1511888, at *10 (Bankr. D. Kan. Apr. 26, 2017); In re Palmdale Hills

Prop., LLC, 423 B.R. 655, 664 (B.A.P. 9th Cir. 2009), aff’d, 654 F.3d 868 (9th Cir. 2011); In re

Springs Hosp., Inc., No. 06-13331 HRT, 2006 WL 2458679, at *9 (Bankr. D. Colo. Aug. 22,

2006); In re Kaplan Breslaw Ash, LLC, 264 B.R. 309, 327 (Bankr. S.D.N.Y. 2001). Yet here,

the Proposed Order impermissibly grants MBIA and the Zohar III Controlling Class adequate

protection and other benefits superior to those of Patriarch when the priority of their claims is in

bona fide dispute as a result of the Equitable Subordination Complaint. If Patriarch prevails in

that action and the claims of MBIA and the Zohar III Controlling Class are subordinated to

Patriarch’s, those parties may not be entitled to adequate protection at all, let alone the millions

upon millions of dollars being sought here.

                3.      The Proposed Order Is Aimed at Securing a Litigation Advantage, Rather
                        Than Providing Adequate Protection to Secured Creditors.

        44.     While “‘adequate protection’ is meant only to assure that a secured creditor does

not suffer a decline in the value of its interest in the estate’s property,” In re Energy Future

Holdings Corp., 546 B.R. at 581, the proposed Budget and a recent filing by the Debtors in the

SDNY Action make clear that the Proposed Order’s payment of professional fees for MBIA and

the Zohar III Controlling Class, excluding Patriarch, is nothing but a tactic to attempt to gain or

bestow an advantage in litigation outside this Court. Such relief is not consistent with the

purpose of adequate protection and should not be approved by this Court.



                                                  21
               Case 18-10512-KBO            Doc 1114        Filed 12/09/19      Page 28 of 55



         45.     In the Debtors’ recent motion to transfer venue in the SDNY Action, the Debtors

assert that “MBIA and the Zohar III Controlling Class are also entitled to receive, as adequate

protection under 11 U.S.C. § 361, payment of the fees and expenses of their professionals,”

citing the Final Cash Collateral Order, suggesting that the Final Cash Collateral Order and the

Proposed Order require the Debtors to fund MBIA’s and the Zohar III Controlling Class’s

litigation costs in the SDNY Action.11 MBIA and the Zohar III Controlling Class joined in this

position.12 It is highly questionable whether MBIA’s and the Zohar III Controlling Class’s fees

in defending the SDNY Action are in fact covered by either the Final Cash Collateral Order or

the Proposed Order, given that the right to reimbursement of fees in such order is limited to fees

“in connection with (i) the [Chapter 11] Cases or any successor case; (ii) the Settlement

Agreement; (iii) the Transaction Documents; or (iv) enforcement of any rights or remedies under

the Transaction Documents . . . .” Final Cash Collateral Order, ¶ 12(c); Proposed Order, ¶ 12(c).

Inter-creditor litigation based on MBIA’s and the Zohar III Controlling Class’s bad faith conduct

prior to the Petition Date does not appear to fall within the limited scope of attorneys’ fees

reimbursable under the Final Cash Collateral Order or Proposed Order.

         46.     Nonetheless, the Debtors appear to have adopted this position, as they have

agreed to a Budget under the Proposed Order that, if approved, would pay monthly attorneys’

fees to MBIA exceeding $1.15 million, to the Zohar III Controlling Class of $460,000, and to

U.S. Bank of $525,000. This doubles, and in some cases quadruples, the budgeted professional

fees for these parties in connection with the original budget under the Final Cash Collateral


11
     See Zohar Funds’ Memorandum of Law in Support of Motion to Transfer Venue, Dkt. No. 152, SDNY Action
     (S.D.N.Y.), a true and correct copy of which is attached hereto as Exhibit A.
12
     See Third-Party Defendants MBIA Inc.’s, MBIA Insurance Corp.’s, Credit Value Partners, LP’s, Halcyon
     Capital Management LP’s, Cooperatieve Rabobank U.S.’s and Varde Partners, Inc.’s Joinder in Plaintiff Zohar
     Funds’ Motion to Transfer Venue, Dkt. No. 155, SDNY Action (S.D.N.Y.), a true and correct copy of which is
     attached hereto as Exhibit B.



                                                       22
              Case 18-10512-KBO         Doc 1114       Filed 12/09/19    Page 29 of 55



Order. See Final Cash Collateral Order, Ex. 1. MBIA, the Zohar III Controlling Class, and U.S.

Bank have had limited roles in these cases to date. The only justification for this increase in fees

is to fund their defense of inter-creditor litigation with Patriarch.

        47.     By agreeing to fund litigation costs of MBIA, the Zohar III Controlling Class, and

U.S. Bank, but withholding reimbursement of Patriarch’s expenses, the Debtors have favored

one creditor group over another, without any legitimate basis. This is not at all the purpose of

adequate protection under the Bankruptcy Code and is inconsistent with the Debtors’ and the

Indenture Trustee’s fiduciary duties. The Court should not condone such gamesmanship.

        B.      The Proposed Payments of Post-Petition Interest Are Individualized Forms
                of Adequate Protection that Violate Bankruptcy Law and New York Law to
                the Detriment of Patriarch.

                1.      The Bankruptcy Code Prohibits Payment of Post-Petition Interest to
                        Senior Noteholders Unless Patriarch Is or Will Be Paid in Full.

        48.     The Bankruptcy Code disallows post-petition interest as unmatured interest under

Bankruptcy Code section 502(b)(2). This general rule is subject to an exception under section

506(b), if the creditor’s allowed claim is secured by property with value that exceeds the allowed

claim amount. 11 U.S.C. § 506(b) (“To the extent that an allowed secured claim is secured by

property the value of which . . . is greater than the amount of such claim, there shall be allowed

to the holder of such claim, interest on such claim . . . provided for under the agreement . . .

under which such claim arose.”). Absent meeting the statutory standard under section 506(b), a

creditor is not entitled to payment of post-petition interest. See United Sav. Ass’n of Tx. v.

Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365, 372–73 (1988) (“Since [section 506(b)]

permits postpetition interest to be paid only out of the ‘security cushion’, the undersecured




                                                  23
                Case 18-10512-KBO               Doc 1114         Filed 12/09/19         Page 30 of 55



creditor, who has no such cushion, falls within the general rule disallowing post-petition

interest.”).

          49.       Given that the Indenture Trustee is the sole lienholder pursuant to the applicable

Indentures, see infra, the Indenture Trustee is the only party that could be entitled to receive

payment of post-petition interest.13 The ultimate burden is on the party seeking payment of post-

petition interest pursuant to section 506(b) to establish that a creditor is over-secured. Official

Comm. Of Unsecured Creditors v. UMB Bank, N.A. (In re Residential Capital, LLC), 501 B.R.

549, 590 (Bankr. S.D.N.Y. 2013) (citing In re Heritage Highgate, Inc., 679 F.3d 132, 140 (3d

Cir. 2012)). Pursuant to section 506(a) of the Bankruptcy Code, in order for the Indenture

Trustee to be over-secured (and, thus, entitled to post-petition interest), the value of the collateral

securing the Indenture Trustee’s lien must exceed the Indenture Trustee’s secured claim amount.

11 U.S.C. § 506(a) (“An allowed claim of a creditor secured by a lien on property in which the

estate has an interest . . . is a secured claim to the extent of the value of such creditors’ interest in

the estate’s interest in such property . . . and is an unsecured claim to the extent that the value of

such creditor’s interest . . . is less than the amount of such claim.”). But this would require a

showing that the Indenture Trustee’s lien—which secures the value of all of the Notes, as to all

of the Secured Parties (including the Patriarch Secured Parties as shown in the amounts set forth

in the chart in Section A above )—is over-secured. The Debtors and the Indenture Trustee have


 13
      In litigating the Initial Proposed Order, the Debtors and the Indenture Trustee asserted that the only lien granted
      under each of the Indentures was granted to the Indenture Trustee. See Debtors’ Reply to Initial Objection, ¶ 20
      (“[T]here is only one ‘secured’ party – U.S. Bank, as Indenture Trustee . . . . Accordingly, the Indentures
      expressly provide the Indenture Trustee is the lienholder – not the individual noteholders[.]”); U.S. Bank Reply
      to Initial Objection, ¶ 5. Insofar as there is only one grant of liens under each of the respective Indentures to the
      Indenture Trustee, only the Indenture Trustee is entitled to receive adequate protection from the Debtors
      because only the Indenture Trustee, as lienholder, has an interest in cash collateral. See 11 U.S.C. § 363(c)(2).
      The Debtors have agreed that—as a matter of law—no individual creditor other than the Indenture Trustee is
      entitled to be paid adequate protection payments. See Debtors’ Reply to Initial Objection, ¶ 22 (“[T]he only
      party who can claim an entitlement to adequate protection is the Indenture Trustee because it is the sole
      lienholder.”).



                                                            24
              Case 18-10512-KBO          Doc 1114       Filed 12/09/19      Page 31 of 55



failed to do so and, in fact, MBIA has even claimed previously that the record is devoid of

information as to the value of the collateral securing the Indenture Trustee’s claim under each

indenture. See MBIA Reply to Initial Objection [D.I. 540], ¶¶ 24–26. As a result, because there

is no evidence that the Indenture Trustee’s claims are over-secured, the Debtors should not be

permitted to pay any post-petition interest in connection with the Proposed Order.

        50.     Put another way, the Indenture Trustee can never be deemed to be over-secured

(or even fully secured) unless and until it becomes apparent that the collateral value pledged to

the Indenture Trustee under an applicable Indenture supports the payment in full of all of the

Notes issued under such Indenture, including not only the Class A Notes held by MBIA and the

Zohar III Controlling Class, but also the Patriarch Secured Parties’ Class A and Class B Notes.

Hence, until there is a showing that the Patriarch Secured Parties can be paid in full pursuant to

an applicable Indenture, neither the Indenture Trustee (who holds the liens under each Indenture)

nor the other individual creditors who look to that lien for credit support are entitled to receive

post-petition interest pursuant to the Bankruptcy Code because there is no evidence the Indenture

Trustee’s claim amount is over-secured. See 11 U.S.C. § 502(b)(2).

        51.     For example, in the case of Ionosphere Clubs, the indenture provided for the

issuance of three series of secured certificates (i.e., first priority series, second priority series, and

third priority series) and designated individual series trustees for each series of certificates. First

Fidelity Bank, N.A. v. Midlantic Nat’l Bank (In re Ionosphere Clubs, Inc.), 134 B.R. 528, 529

(Bankr. S.D.N.Y 1991). To secure repayment of all three series of certificates, the debtor

granted a single lien on a designated pool of assets to the collateral trustee. Id. While the

debtor’s chapter 11 case was pending, the debtor, the series trustees, and the collateral trustee

entered into an agreement providing for stay relief and the debtor’s turnover of all collateral to




                                                   25
              Case 18-10512-KBO         Doc 1114       Filed 12/09/19     Page 32 of 55



the collateral trustee. Id. at 530. After the collateral had been turned over to the collateral

trustee, the collateral trustee received conflicting instructions from the series trustees with

respect to the distribution of the collateral among the various series of certificate holders. Id.

        52.     The collateral trustee sought a determination from the bankruptcy court, based on

an interpretation of the indenture, as to whether the first series certificate-holders held an over-

secured claim, thereby entitling them to post-petition interest under section 506(b). Id. at 531–

32. The court noted that “[i]n order to decide whether a claim exists . . . for post-petition

interest, it must be determined whether, under § 506(b), the three series hold three separate

secured claims or are co-owners of one secured claim.” Id. The court determined that the

indenture provided for only one lien to secure the claims of all three series of certificate-holders

and, as such, there was only one claim:

                The parties have not cited and this Court has not located any cases that hold
                that the granting of one lien can give rise to more than one secured claim.
                While § 506(a) bifurcates an undersecured claim into two claims, one
                secured and one unsecured, there is no indication in the Code that any
                similar procedure should be followed to allow separate secured claims to
                separate classes of certificateholders who jointly hold one lien.

Id. at 532.

        53.     The same is the case here. Because no party can be over-secured unless and until

it is demonstrated that there is value to pay all of the Notes under an applicable indenture in full

(including the Patriarch Secured Parties’ Notes), no party is entitled to be paid post-petition

interest under section 506(b) of the Bankruptcy Code.

        54.     Indeed, given the substantial amounts owed to the Patriarch Secured Parties as

holders of Class A and Class B Notes, paying MBIA and the Zohar III Controlling Class

disallowed post-petition interest as “adequate protection” on account of the Class A Notes defies

logic and is plainly impermissible. Assuming, arguendo, that the Indenture Trustee’s liens are



                                                  26
             Case 18-10512-KBO         Doc 1114       Filed 12/09/19    Page 33 of 55



over-secured under each of the Indentures (which the Debtors have not established and MBIA

has contested), this would mean that the value of the collateral securing such liens significantly

exceeds the portion of the Indenture Trustee’s claim amount attributable to the Class A Notes. It

would mean that the collateral has value over and above the amount of the Class A Notes by

$150 million at Zohar I, $200 million at Zohar II, and $196 million at Zohar III. In such a

scenario, where the collateral value securing the Indenture Trustee’s lien under each Indenture

significantly exceeds the amount of the Class A Notes, there is no need to provide the holders of

these Class A Notes with individualized adequate protection because there is a substantial

cushion in the value of the collateral over and above the amount of the Class A Notes. As such,

the holders of Class A Notes would not face any diminution in value of their interest in such

property. See Nantucket Investors II v. Cal. Federal Bank (In re Indian Palms Assocs., Ltd.), 61

F.3d 197, 207–08 (3d Cir. 1995).

       55.     Exacerbating matters further, the Debtors have not even attempted to make a

showing that the Indenture Trustee’s claim under each Indenture is over-secured by the value of

the underlying collateral. In fact, MBIA has previously gone out of its way to assert that there is

“no evidence of valuation” of the collateral securing the Indenture Trustee’s claims under the

Indentures. MBIA Reply to Initial Objection, ¶ 24. MBIA has asserted that numerous

indications as to value (identified by Patriarch in the Initial Objection), including statements and

public disclosures from MBIA itself and its employees, are “irrelevant” and “do not constitute

reliable evidence,” and, as such, there is an “absence of evidence of value” in the record. Id. at

¶¶ 24–26. As such, the Debtors have not carried the burden of establishing that the holders of

Class A Notes are entitled to payment of post-petition interest—there is no evidence in the

record to establish that the liens of the Indenture Trustee under each of the Indentures are over-




                                                 27
               Case 18-10512-KBO             Doc 1114        Filed 12/09/19        Page 34 of 55



secured. Accordingly, pursuant to section 506(b) of the Bankruptcy Code, payment of post-

petition interest should not be permitted.

                  2.       The Payment Under the Proposed Order of Disallowable Post-Petition
                           Interest Violates New York’s Rule of Explicitness.

         56.      As set forth above, the Debtors have not provided—and by all accounts do not

intend to provide—any evidence that the Indenture Trustee’s claims are over-secured under the

applicable Indentures. Accordingly, section 506(b) cannot be relied upon to assert an entitlement

to the payment of post-petition interest of the Controlling Secured Parties and the Indenture

Trustee. Nonetheless, the Debtors appear to believe that the proposed post-petition interest

payments to the Class A Noteholders do not harm Patriarch because the waterfall provisions in

the applicable Indentures somehow permit the payment of disallowed post-petition interest to the

holders of Class A Notes on a senior basis.

         57.      The Debtors’ reasoning, however, is in contravention of New York’s “Rule of

Explicitness,”14 which provides that a junior creditor can only be subordinated to disallowable

post-petition interest of a senior creditor if there is “precise, explicit and unambiguous language”

in the relevant subordination agreement providing for the senior creditor’s entitlement to post-

petition interest in the event that the debtor files for bankruptcy. See U.S. Bank Nat’l Ass’n v.

T.D. Bank, N.A., 569 B.R. 12, 22–23 (S.D.N.Y. 2017); In re Washington Mut., Inc., 461 B.R.

200, 250 (Bankr. D. Del. 2011), vacated in part on other grounds, 2012 WL 1563880 (Bankr. D.

Del. Feb. 24, 2012) (Rule of Explicitness relevant in determining applicability of Bankruptcy

Code section 510(a) to New York subordination agreements).15 Generally, courts have only


14
     Each of the Indentures is governed by New York law. See, e.g., Zohar I Indenture, § 18.9.
15
     While some courts have questioned whether the Rule of Explicitness survived the enactment of section 510(a)
     of the Bankruptcy Code, in In re SE. Banking Corp., the Eleventh Circuit held that the question was one of
     “applicable non-bankruptcy law” under section 510(a) and certified to the New York Court of Appeals the



                                                        28
              Case 18-10512-KBO              Doc 1114         Filed 12/09/19         Page 35 of 55



found the Rule of Explicitness satisfied where there are unambiguous references to subordination

of a junior creditor interest to payment of post-petition interest (sufficient to alert the junior

creditor to such possibility), whether or not such post-petition interest constitutes part of the

senior creditor’s allowed claim. See In re Ionosphere Clubs, Inc., 134 B.R. at 534–35 (holding

that indenture that explicitly mentioned subordination to “post-petition interest” which was

“owing” did not meet rule of explicitness because it did not explicitly mention that subordinated

debt was subordinate to interest otherwise disallowed under section 502(b)(2) of the Bankruptcy

Code, failing to alert the junior creditors to such possibility).

        58.      In the Indentures at issue, there is no language explicitly setting forth that junior

creditor claims are subordinated to senior creditor post-petition interest (let alone disallowed

post-petition interest). The Indentures solely provide that the “Subordinate Interests” (which

include the Class B Notes) shall be “subordinate and junior” to the “Senior Interests” (which



    question, “[w]hat, if any, language does New York law require in a subordination agreement to alert a junior
    creditor to its assumption of the risk and burden of the senior creditor’s post-petition interest?” 156 F.3d 1114,
    1125 (11th Cir. 1998). The New York Court of Appeals responded that “this Court can and should recognize
    the Rule of Explicitness” and that in order to include post-petition interest as senior debt, “New York law would
    require specific language in a subordination agreement to alert a junior creditor to its assumption of the risk and
    burden of allowing the payment of a senior creditor’s post-petition interest demand.” In re SE. Banking Corp.,
    93 N.Y.2d 178, 186 (1999); see also In re Tribune Media Co., 472 B.R. 223, 250 (Bankr. D. Del. 2012), aff’d in
    part, vacated in part, No. 12-CV-1072 GMS, 2014 WL 2797042 (D. Del. June 18, 2014) (interpreting Delaware
    and Illinois law and citing Washington Mutual favorably with parenthetical: “applying New York law—which
    still requires the Rule of Explicitness—to interpret a subordination agreement on the post-petition interest
    issue”); In re Energy Future Holdings Corp., 566 B.R. 669, 688 (Bankr. D. Del. 2017), aff’d, 585 B.R. 341 (D.
    Del. 2018), aff’d, 773 F. App’x 89 (3d Cir. 2019) (declining to extend the SDNY’s holding in U.S. Bank—that
    Rule of Explicitness applies as a matter of New York contract law—in part because distributions were not
    subject to the waterfall at issue); In re K-V Discovery Sols., Inc., 496 B.R. 330, 336–37 (Bankr. S.D.N.Y. 2013),
    as corrected (Aug. 28, 2013) (“Whatever the validity of this holding [in a First Circuit case rejecting the Rule of
    Explicitness], the Court went on to demonstrate why the Rule of Explicitness is alive and well notwithstanding
    the adoption of § 510(a) of the Bankruptcy Code.”); In re Washington Mut., Inc., 461 B.R. at 249–50 (“The
    Court disagrees . . . that the Rule of Explicitness is no longer applicable. While section 510(a) provides that
    subordination agreements are enforceable, it states that they are only enforceable ‘to the same extent that such
    agreement is enforceable under applicable law.’”); In re Times Sales Finance Corp., 491 F.2d 841, 844 (3rd Cir.
    1974) (“If a creditor desires to establish a right to post-petition interest and a concomitant reduction in the
    dividends due to subordinated creditors, the agreement should clearly show that the general rule that interest
    stops on the date of the filing of the petition is to be suspended.”).




                                                         29
               Case 18-10512-KBO              Doc 1114         Filed 12/09/19         Page 36 of 55



include the Class A Notes) “to the extent and in the manner set forth in this Indenture,” including

the waterfall provisions of Sections 11.1 and 11.2. See, e.g., Zohar I Indenture, § 13.1(a). This

language does not provide an unambiguous reference to the subordination of the Subordinate

Interests to the payment of post-petition interest to the holders of Senior Interests, whether or not

such post-petition interest is allowed as part of the Indenture Trustee’s claim. No other provision

of Section 13.1, the waterfall provisions of Sections 11.1 and 11.2, or any other provision of the

Indentures provides any specific reference to disallowed post-petition interest.16

         59.      Additionally, the Class B Notes themselves provide only that “the payments of

principal and interest on this Note and the Commitment Fee and all other amounts due on this

Note are subject to the Priority of Payments and are subordinated to the payment of certain other

amounts as provided therein and in Section 13.1 of the Indenture.” This language is likewise too

general and does not provide for the unambiguous language needed to meet the Rule of

Explicitness and permit the payment of post-petition interest to the holders of Class A Notes.

         60.      Put simply, neither the Indentures nor any of the other supporting documents can

be credibly read to meet the Rule of Explicitness. Accordingly, neither the Patriarch Secured

Parties nor any other holders of Subordinate Interests can be forced to subsidize the disallowable

post-petition interest claims of the Senior Interests under the guise of individualized adequate

protection. As the Debtors have no authority—under the Bankruptcy Code or the applicable

Indentures’ waterfalls or subordination provisions—to pay the holders of Senior Interests post-


16
     Section 13.1 of the Indentures provides that upon certain “bankruptcy” defaults, the Senior Interests are entitled
     to be paid in full and in cash before the Subordinated Interests are entitled to any recovery on account of their
     claims. Yet “payment in full” does not include payments of amounts that are otherwise disallowed under
     bankruptcy law, because such debt is never “payable” in the first instance. See MW Post Portfolio Fund Ltd. v.
     Norwest Bank Minn., N.A. (In re Onco Inv. Co.), 316 B.R. 163, 166–67 (Bankr. D. Del 2004); Kellogg v. U.S.
     (In re W. Texas Mktg. Corp.), 155 B.R. 399, 404 (Bank. N.D. Tex. 1993) (“In a bankruptcy proceeding,
     postpetition interest on unsecured claims is due and payable upon payment of the allowed claims and only if
     there is a surplus.”).



                                                          30
               Case 18-10512-KBO              Doc 1114         Filed 12/09/19         Page 37 of 55



petition interest to the detriment of the holders of Subordinate Interests, the Proposed Order

should not permit them to do so.

         C.       The Proposed Order Impermissibly Provides for Payment of Professional
                  Fees to MBIA and the Controlling Noteholders In Violation of the Waterfalls
                  Set Forth in the Indentures.

         61.      As discussed above, the Debtors and the Indenture Trustee previously conceded

that no party other than the Indenture Trustee is entitled to individualized adequate protection.

Inexplicably, however, the Proposed Order attempts to provide for the payment of fees and

expenses to certain creditors to the detriment of others. See Proposed Order, ¶¶ 12(a)–(c). Like

the proposed payment of disallowed post-petition interest, such individualized adequate

protection payments run afoul of the Bankruptcy Code and the applicable Indentures.17

         62.      As set forth previously, the Debtors have not provided any record evidence that

the Indenture Trustee’s claims are over-secured under the applicable Indentures. Accordingly,

section 506(b) is inapplicable here and cannot be relied upon to assert an entitlement to the

payment of fees and expenses of the Controlling Secured Parties and the Indenture Trustee. See

11 U.S.C. § 506(b). In light of this, the Debtors, the Indenture Trustee, and MBIA previously



17
     In considering a creditor’s entitlement to payment of fees and expenses, the Bankruptcy Code provides that
     payment of reasonable fees and expenses is permitted pursuant to section 506(b) when the creditor is over-
     secured. 11 U.S.C. § 506(b) (“To the extent that an allowed secured claim is secured by property the value of
     which . . . is greater than the amount of such claim, there shall be allowed to the holder of such claim . . . any
     reasonable fees, costs, or charges provided for under the agreement . . . under which such claim arose.”). The
     ultimate burden under section 506(b) is on the party seeking payment of post-petition fees to establish that a
     creditor is over-secured and, thus, entitled to payment of fees. In re Residential Capital, LLC, 501 B.R. at 590
     (citing In re Heritage Highgate, Inc., 679 F.3d at 140). The Debtors and the Indenture Trustee have failed to
     make such showing and, as a result, so long as the Debtors seek entry of a cash collateral order that favors
     MBIA and the Zohar III Controlling Class over Patriarch, the Debtors should not be permitted to pay post-
     petition fees and expenses pursuant to section 506(b) of the Bankruptcy Code. (Unlike post-petition interest,
     which is expressly disallowed under 11 U.S.C. § 502(b)(2), there is no provision of the Bankruptcy Code that
     explicitly disallows fees and expenses as unsecured claims. See In re Tribune Media Co., No. 1:15-CV-01116-
     RGA, 2018 WL 6167504, at *2 (D. Del. Nov. 26, 2018).) In addition to the inapplicability of section 506(b) of
     the Bankruptcy Code, the Controlling Secured Parties and the Indenture Trustee are not entitled to payment of
     their fees and expenses under the applicable Indentures. As such, the Proposed Order should not be permitted
     to change this.



                                                          31
              Case 18-10512-KBO         Doc 1114      Filed 12/09/19     Page 38 of 55



argued that the waterfalls in the applicable Indentures provide for the Controlling Secured Parties

and the Indenture Trustee to recover their fees ahead of the Subordinate Interests held by the

Patriarch Secured Parties. See Debtors’ Reply to Initial Objection, ¶ 22 (“Here, the adequate

protection being offered by the Debtors is entirely consistent with, and gives effect to, the

provisions of the Indentures.”); U.S. Bank Reply to Initial Objection, ¶ 4 (“The Indentures

already dictate the applicable payment priorities . . . .”); MBIA Reply to Initial Objection, ¶ 8

(noting that Settlement Agreement provides for payments to “flow through the Indentures’

respective priority waterfalls . . .”); but see Zohar III Controlling Class Reply to Initial Objection

[D.I. 544], ¶ 14 (noting, “[i]ronically, Patriarch demands that funds flow through the Priority of

Payments in the Indenture, yet payment of Patriarch’s fees would require funds to flow contrary

to the Priority of Payments . . . ”).

        63.     Contrary to the Zohar III Controlling Class’s assertion, the Patriarch Secured

Parties agree that the subordination provisions set forth in the Indentures are enforceable

pursuant to their express terms under the Bankruptcy Code. See 11 U.S.C. § 510(a) (“A

subordination agreement is enforceable in a case under this title to the extent that such agreement

is enforceable under applicable nonbankruptcy law.”); see also U.S. Bank Reply to Initial

Objection, ¶ 4 (“The Indentures already dictate the applicable payment priorities, and the

contractual subordination features of the Indentures are undoubtedly enforceable under section

510(a) of the Bankruptcy Code.”). The Patriarch Secured Parties, however, disagree that the

payment of fees to the Controlling Secured Parties and the Indenture Trustee ahead of the

Patriarch Secured Parties’ fees is authorized—let alone required—by the waterfall provisions of

the Indentures (on which the Debtors and these favored creditors purport to rely).




                                                 32
             Case 18-10512-KBO        Doc 1114       Filed 12/09/19    Page 39 of 55



       64.     For instance, MBIA previously argued that it is somehow entitled to be paid its

legal fees in its capacity as the “Credit Enhancer,” for which it incurs “Credit Enhancement

Liabilities.” See MBIA Reply to Initial Objection, ¶ 9 n.10 (“Patriarch’s objection to the

payment of creditor legal fees as adequate protection fails to acknowledge that such fees are part

of the Credit Enhancement Liabilities owed to MBIA as the Credit Enhancer pursuant to the

Indenture.”). But there are fundamental problems with MBIA’s argument.

       65.     The Credit Enhancement Liabilities are not a continuing liability under the

express terms of the Indentures and, therefore, are neither required nor authorized to be paid

pursuant to the waterfalls contained therein. This is because the determination of what amounts

are due and owing as Credit Enhancement Liabilities is tied to specific payment dates pursuant to

the terms of the Indentures. Therefore, once the calculation periods for the Credit Enhancement

Liabilities have expired, there will never be any Credit Enhancement Liability amounts that are

accrued and unpaid. Because the Credit Enhancement Liability calculation periods pursuant to

the Zohar I and Zohar II Indentures end in November 2018 and January 2020, respectively, no

fees shall be accrued and unpaid after these dates. Specifically, the Zohar I Indenture and Zohar

II Indenture provide as follows:

              “Credit Enhancement Liabilities” are “[w]ith respect to any Payment Date, an
               amount equal to all accrued and unpaid amounts owing by the Issuer to the Credit
               Enhancer pursuant to the Credit Enhancement Agreement as of the related
               Determination Date in respect of the Credit Enhancement or otherwise . . . .” See,
               e.g., Zohar I Indenture, p. 22 (emphasis added).

              The “Determination Date” in turn is defined as the last day of the “Due Period.”
               See id. at 24.

              The “Due Period” in turn is defined as “[w]ith respect to any Payment Date, the
               period commencing immediately following the eighth Business Day prior to the
               preceding Payment Date . . . and ending on (and including) the eighth Business Day
               prior to such Payment Date . . . .” See id. at 25 (emphasis added).




                                                33
             Case 18-10512-KBO         Doc 1114       Filed 12/09/19    Page 40 of 55



              “Payment Date” is the 20th of every February, May, August, and November of each
               year, provided that, in the case of the Zohar I indenture, “the final Payment Date
               will be November 20th 2018,” and with respect to the Zohar II indenture, “the final
               Payment Date will be January 20th, 2020.” See id. at 41; Zohar II Indenture, p. 47.

       66.     Because the Credit Enhancement Liabilities are tied to a Payment Date, by the

express terms of the Indentures, there simply can never be any Credit Enhancement Liabilities

accruing that are due and owing other than on a stated Payment Date. And because the final

Payment Dates under the Zohar I and Zohar II Indentures have occurred or will occur in January

2020, there is no go-forward entitlement to any Credit Enhancement Liabilities because no such

amounts will be due and owing on a go-forward basis pursuant to the express terms of the

Zohar I and Zohar II Indentures.

       67.     Apparently realizing as much, the Proposed Order attempts a wholesale re-write

of the Indentures’ waterfall provisions by providing for a “Special Payment Date” that would

extend the accrual of “Credit Enhancement Liabilities” potentially into perpetuity. See Proposed

Order, ¶ 9(b) (providing for a “Special Payment Date” on any date that “Excess Cash” exists,

which “may be deemed a ‘Payment Date’ under the Indentures” and providing for payment in

accordance with the Proposed Order, in contravention of the waterfall set forth in the

Indentures). Not only is this work-around of the Indentures’ waterfall provisions disingenuous

(particularly in the light of the Debtors’, Indenture Trustee’s, and MBIA’s continuing insistence

that the waterfall provisions of the Indentures be followed), but it violates section 510 of the

Bankruptcy Code by subverting the express terms of a subordination agreement (i.e., the

waterfall in the Indentures), which is enforceable pursuant to the Bankruptcy Code to the same

extent as under applicable non-bankruptcy law. 11 U.S.C. § 510(a); see also U.S. Bank Reply to

Initial Objection, ¶ 5 (“The Indentures already dictate the applicable payment priorities, and the




                                                 34
               Case 18-10512-KBO               Doc 1114         Filed 12/09/19        Page 41 of 55



contractual subordination features of the Indentures are undoubtedly enforceable under E(a) of

the Bankruptcy Code.”).18

         68.      As to the Zohar III Indenture, the Zohar III Controlling Class did not even bother

to make the effort to argue that payment of their fees and expenses is provided in the waterfall

under the Zohar III Indenture. In fact, the Zohar III Controlling Class could not make such

argument because the Zohar III Indenture is devoid of the “Credit Enhancement Liabilities”

concept. As a result, the Zohar III Controlling Class, in advocating for the Initial Proposed

Order, relied solely on the Debtors’ argument that the Controlling Secured Parties’ fees and

expenses are payable pursuant to Section 5.3 of the Zohar III Indenture. See Debtors’ Reply to

Initial Objection, ¶ 22 (“What is more, Patriarch acknowledges that the noteholders are ‘entitled

to payment of their attorneys’ fees in connection with the “costs and expenses of collection”’

under Section 5.3 of the Indentures (while failing to acknowledge that any such payment to the

Patriarch Secured Parties is subordinate to the payment in full of the Senior Secured Parties).”);

see also Zohar III Controlling Class Reply to Initial Objection, pp. 8–9.

         69.      This argument too, however, fails. The waterfall provisions of the Zohar III

Indenture do not mention payments required to be made pursuant to Section 5.3 of the Indenture.

Neither the Debtors nor the Controlling Secured Parties have pointed to any provision in the

Zohar III Indenture that would require, let alone authorize, the payment of fees and expenses

under Section 5.3 to the Controlling Secured Parties ahead of the fees and expenses under

Section 5.3 payable to the holders of Subordinate Interests.



18
     The Patriarch Secured Parties agreed to this provision in the Final Cash Collateral Order as part of a consensual
     resolution that treated all Secured Parties, including Patriarch, fairly through the payment of post-petition legal
     fees and expenses. The Proposed Order unwinds the equitable structure of the Final Cash Collateral Order, and
     therefore is not consensual and cannot be used to bolster MBIA’s rights beyond those provided under the
     Indentures.



                                                           35
             Case 18-10512-KBO          Doc 1114       Filed 12/09/19     Page 42 of 55



       70.     With respect to fees and expenses more generally, the Debtors and MBIA have

previously asserted that any adequate protection payments made to the Patriarch Secured Parties

would have to be immediately turned over to the holders of Senior Interests. See Debtors’ Reply

to Initial Objection, ¶ 21 (noting that Class A Notes get paid before any “payment or distribution

is made on account of the Subordinate Interests”); MBIA Reply to Initial Objection, ¶ 22 (stating

that “if a Class B Noteholder receives any payment or distribution on account of its subordinated

notes, such amounts much be turned over to the Trustee for satisfaction of the senior Class A

Notes . . . .”). Nevertheless, this assertion is incorrect for the following reasons.

       71.     First, the subordination provisions of Section 13.1 do not apply to adequate

protection payments. Section 13.1 of the Indentures only addresses the subordination of

payments made “on account of Subordinate Interests.” Here, to the extent the Debtors were to

make adequate protection payments to the Patriarch Secured Parties (in the form of fees and

expenses or otherwise) such payments would be made expressly as adequate protection and not

on account of the Patriarch Secured Parties’ Subordinate Interests. Such adequate protection

payments would be made to compensate the Patriarch Secured Parties for the diminution in the

value of the collateral held by the Indenture Trustee which would, in turn, put the Patriarch

Secured Parties at risk. Adequate protection is not a payment “on account” of a debt, but rather,

it is designed to protect secured creditors against the diminution in value of their collateral. See

11 U.S.C. § 361(1) (providing adequate protection payments to the extent of “a decrease in value

of” an interest in property).

       72.     Other courts addressing similar issues have also found that certain payments,

including adequate protection payments, are not payments on account of a creditor’s interest and,

thus, not subject to subordination or turnover provisions. For example, in Energy Future




                                                  36
             Case 18-10512-KBO         Doc 1114        Filed 12/09/19   Page 43 of 55



Holdings, certain creditors argued that periodic adequate protection payments were made “in

connection with” the relevant collateral and were, therefore, required to be allocated among the

creditors in a manner that took into account the hypothetical accrual of post-petition interest

under the various tranches of debt. In re Energy Future Holdings Corp., 546 B.R. 566, 580–81

(Bankr. D. Del. 2016). The court disagreed, stating that:

               Adequate Protection payments are not a payment of collateral—rather,
               adequate protection is designed to protect secured creditors against
               diminution in value of their collateral. The purpose of adequate protection
               “is to protect a secured creditor from diminution in value of its interest in
               the particular collateral during the period of use by the debtor.” . . . As
               such, adequate protection against diminution in the value of collateral does
               not constitute a payment of collateral.

Id. at 581 (emphasis added) (citation omitted).

       73.     Because adequate protection payments are not a payment of collateral, such

payments are also not made on “on account of” underlying debt. Thus, any adequate protection

payments made here would not be made “on account of Subordinate Interests” and, as a result,

would not be subject to Section 13.1 of the Indentures. In Energy Future Holdings, in affirming

the lower court’s rejection of the notion that payments were on account of collateral, the Third

Circuit noted that a “payment of collateral reduces the amount of money owed on a debt,” and

that because the adequate protection payments “did not decrease the amount of money the

[debtor] owed”—but were made “in exchange for the creditors’ agreement to let the [debtor] use

the collateral for other purposes”—such payments were not “payments of collateral.” In re

Energy Future Holdings Corp., 773 F. App’x 89, 93 (3d Cir. 2019).

       74.     This is the case here as well. To the extent the Patriarch Secured Parties receive

adequate protection payments from the Debtors, such payments would solely be to protect the

Patriarch Secured Parties against the diminution in the value of their collateral. Payment of fees




                                                  37
               Case 18-10512-KBO              Doc 1114         Filed 12/09/19        Page 44 of 55



to the Patriarch Secured Parties in exchange for the Patriarch Secured Parties agreeing to allow

the Debtors to use cash collateral would not reduce the Patriarch Secured Parties’ outstanding

claim amounts and, therefore, would not be “on account of” its underlying claim. See Adequate

Protection: Overview, Practical Law Practice Note Overview 8-382-8989 (Thomson Reuters,

2019) (“[T]he creditor is only entitled to adequate protection in an amount equal to the decline in

value of its collateral, measured at some point in time, and not the right to have its debt repaid.

Secured creditors only have the right to have their collateral applied in repayment of the debt on

completion of the bankruptcy case.”). Accordingly, the turnover provisions in Section 13.1 of

the Indenture are not applicable to adequate protection payments. Had the parties intended to

include adequate protection payments as part of the subordinated obligations under Section 13.1

of the Indentures, they easily could have done so by explicitly referencing such payments.

However, the parties did not do so here, clearly evidencing that Section 13.1 of the Indenture

was not intended to address such a situation. In re Energy Future Holdings Corp., 773 F. App’x

at 93.

         75.      Second, by its terms, Section 13.1 of the Indentures only subordinates the

Patriarch Secured Parties’ recovery “to the extent and in the manner set forth in the indenture.”

See, e.g., Zohar I Indenture, § 13.1(a).19 Because no provision of the Indentures expressly

subordinates adequate protection payments made to holders of Subordinate Interests, no such

subordination of adequate protection payments exists under Section 13.1 and no turnover

requirement is implicated as a result. Moreover, as discussed above, the rationale from

Ionosphere Clubs should apply with equal force to the payment of fees and expenses as it does to



19
     As discussed above, as a result of MBIA’s foreclosure and credit bid, Patriarch XV’s Class A-3 Notes are the
     most senior notes issued by Zohar I (or, in the worst case, subject only to approximately $10 million of senior
     claims, which must be proven by MBIA).



                                                          38
             Case 18-10512-KBO            Doc 1114     Filed 12/09/19     Page 45 of 55



the payment of post-petition interest. Pursuant to Ionosphere Clubs, the subordination provisions

of the Indentures should be explicit in alerting junior creditors that their interests could

potentially be subordinated to the payment of senior creditor fees and expenses. Because the

subordination provisions of the Indentures at issue here are not explicit with respect to junior

creditor subordination to senior creditor fees and expenses, no such subordination should exist.

Ionosphere Clubs, Inc., 134 B.R. at 535 (where indenture could be read to subordinate junior

creditors but could also be read as “failing to tell the [subordinated creditors] that they would

have to pay the [senior creditors] post-petition interest, in the event of a reorganization,” court

adopted reading not subordinating junior creditors). Accordingly, the Proposed Order should not

now provide for the holders of Subordinate Interests to be subordinated to the fees and expenses

of the Controlling Secured Parties when the Indentures failed to specifically provide for such a

priority arrangement.

       D.      The Proposed Order Should Be Modified to Allow the Debtors to Pursue
               Chapter 11 Plans and DIP Financing That Do Not Have the Consent of
               MBIA or the Zohar III Controlling Class.

       76.     Under the Proposed Order, the Debtors are waiving any ability in these Chapter

11 cases to pursue a Chapter 11 plan or DIP financing that is not consented to by MBIA or the

Zohar III Controlling Class. There is no basis at this point in these cases to give a limited body

of secured creditors the right to control the ultimate resolution of these cases, where the Debtors

have fiduciary duties to other creditors beyond MBIA and the Zohar III Controlling Class. This

is particularly true (i) where both MBIA and the Zohar III Controlling Class are subject to the

Equitable Subordination Complaint based on their inequitable prepetition behavior and (ii) with

Zohar I, where Patriarch XV, not MBIA, is the remaining secured creditor as a result of MBIA’s

prepetition foreclosure and credit bid.




                                                  39
               Case 18-10512-KBO              Doc 1114         Filed 12/09/19         Page 46 of 55



         77.      “[A]ny agreement authorizing the use of cash collateral under § 363(c)(2) must be

approved by the bankruptcy court,” which “must satisfy itself that the agreement complies with

the Code.” In re Blackwood Assocs., L.P., 153 F.3d 61, 67 (2d Cir. 1998). The primary purpose

of this review is to protect stakeholders who were not parties to the agreement. Id. at 67–68

(citing 9 Collier on Bankruptcy ¶ 4001.08[4] (16th ed. 2019) (“there is seldom any need to

protect the parties to the agreement, who may be deemed to have waived their rights to the extent

the agreement does not comply with the Code”)).

         78.      In approving a post-petition agreement between a debtor and creditor, courts must

assess “whether the proposed terms would prejudice the powers and rights that the Code confers

for the benefit of all creditors and leverage the Chapter 11 process by granting the lender

excessive control over the debtor or its assets as to unduly prejudice the rights of other parties in

interest.” In re Def. Drug Stores, Inc., 145 B.R. 312, 317 (B.A.P. 9th Cir. 1992).20 The court

must ensure that the “agreement does not contain terms that leverage the bankruptcy process and

powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-interest.” In

re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990).

         79.      In In re Tenney Vill. Co., Inc., 104 B.R. 562, 569 (Bankr. D.N.H. 1989), the court

rejected a post-petition financing agreement because, among other offensive provisions, it

included as a “termination event” the confirmation of a plan of reorganization over the creditor’s

objection. 104 B.R. at 567–68. The court found it objectionable that the creditor “would have

the ultimate say over the very goal of this Chapter 11 case, a confirmed plan of reorganization.

No longer could a plan be confirmed over the Bank’s objection under the cram-down provisions


20
     “Debtors in possession generally enjoy little negotiating power with a proposed lender, particularly when the
     lender has a prepetition lien on cash collateral. As a result, lenders often exact favorable terms that harm the
     estate and creditors.” Id. (citing In re Ames Dep’t Stores, Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990); In re
     Tenney Vill. Co., 104 B.R. 562, 567–570 (Bankr. D.N.H. 1989)).



                                                          40
             Case 18-10512-KBO         Doc 1114       Filed 12/09/19    Page 47 of 55



of § 1129(b)(2)(A) [because] [s]uch a confirmation is a ‘termination event.’” Id. at 568. The

court viewed the agreement as one that “would pervert the reorganizational process from one

designed to accommodate all classes of creditors and equity interests to one specially crafted for

the benefit of the Bank and the [guarantors].” Id.

       80.     Under the Proposed Order, the Debtors are required to consult and negotiate with

MBIA and the Zohar III Controlling Class. Proposed Order, ¶ 12(d)(5). The Proposed Order

also includes as a “Termination Event” the filing of a plan that is not approved by MBIA, the

Zohar III Controlling Class, and U.S. Bank. Id. at ¶ 18(a)(9). The Patriarch Secured Parties

recognize it is not uncommon in this district for courts to enter cash collateral and DIP orders

that define termination events to include the filing of a Chapter 11 plan that does not pay a

creditor in full or that is not otherwise approved by the secured creditor. However, the Proposed

Order goes a step further, and effectively forecloses any party in interest, including the Debtors,

from ever pursuing a Chapter 11 plan or DIP financing without MBIA’s and the Zohar III

Controlling Class’s consent.

       81.     The Proposed Order expressly bars the Debtors from filing, seeking Court

approval of, or supporting any Chapter 11 plan or DIP Financing without the consent of U.S.

Bank, MBIA, or the Zohar III Controlling Class. Id. at ¶ 12(d)(5). If there is a dispute with

respect to such matters, then the dispute shall be referred to the Mediator, and in the absence of a

resolution, the “parties may submit the matter to the Bankruptcy Court for resolution.” Id.

Further, the Proposed Order provides that “[s]o long as this Order remains in effect,” any

proceeds from post-petition financing, regardless of the source, must be paid to U.S. Bank for

distribution pursuant to the waterfall under the Indentures. Id. at ¶ 31. The net effect of these

provisions is that the Debtors will never be able to file a Chapter 11 plan that crams down, and




                                                 41
             Case 18-10512-KBO         Doc 1114      Filed 12/09/19     Page 48 of 55



does not pay in full, MBIA or the Zohar III Controlling Class. If the Debtors are no longer able

to use cash collateral due to the filing of a cram down plan, then they would likely require

alternative DIP financing in order to fund other administrative expenses of the case in order to

confirm the plan. However, because paragraph 31 is tied to the Proposed Order “remain[ing] in

effect,” rather than to a Termination Event, the Debtors and any co-plan proponent would not be

able to use DIP financing to fund any claims other than those under the Indentures.

       82.     Further, the provision in the Proposed Order allowing the parties to mediate or

take to this Court any dispute over a Chapter 11 plan or DIP financing only unnecessarily

complicates these cases and creates a wholly ambiguous procedural posture and standard for this

Court to resolve any dispute. For example, if a dispute is brought to the mediator or to the Court,

will the issue for review be whether MBIA, the Zohar III Controlling Class, or U.S. Bank

“unreasonably withheld” consent to the proposed Chapter 11 plan or DIP financing? This is a

wholly unnecessary and ambiguous provision. If the Debtors propose a Chapter 11 plan without

the consent of the secured parties, then that constitutes a Termination Event, and the parties can

litigate whether (i) the use of cash collateral should be granted without secured creditor consent,

(ii) a DIP financing should be approved, or (iii) a Chapter 11 plan can be confirmed over the

objection of MBIA or the Zohar III Controlling Class. Bestowing any greater rights on MBIA or

the Zohar III Controlling Class, particularly in light of the obvious ambiguity in these provisions

in the Proposed Order, is wholly unnecessary and inappropriate.

       83.     In sum, under the Proposed Order, MBIA and the Zohar III Controlling Class are

getting a significant blocking position should the Debtors later determine to exit the cases

through a Chapter 11 plan, or fund the cases through DIP financing, if not supported by their

secured creditors. The Court should not permit the Debtors to waive such rights for the




                                                42
             Case 18-10512-KBO         Doc 1114       Filed 12/09/19    Page 49 of 55



exclusive benefit of a limited body of creditors, to the potential detriment of other stakeholders to

whom the Debtors also owe fiduciary duties.

       E.      The Indenture Trustee Should Not Be Indemnified or Released.

       84.     The Proposed Order impermissibly releases the Indenture Trustee for breach of

duty and other claims that the Patriarch Secured Parties may seek to assert in connection with the

negotiation and implementation of the Proposed Order. See, e.g., Proposed Order, ¶ 5(b). For

the reasons explained above, the Proposed Order wholly runs afoul of the plain language of the

Indentures and well-established legal principles, for the exclusive benefit of MBIA and the Zohar

III Controlling Class, and to the detriment of the Patriarch Secured Parties. The Indenture

Trustee owes duties to all Secured Parties under the Indentures, and a release in favor of the

Indenture Trustee is simply not appropriate in light of the blatant favoritism exhibited by the

Proposed Order in its current form.

       85.     Specifically, Section 5.3 of each of the Indentures provides that:

               In any Proceedings brought by the Trustee on behalf of the Secured Parties,
               the Trustee shall be held to represent all Secured Parties to which amounts
               are owing by the Issuer or the Co-Issuer under this Indenture, provided it
               shall not have any fiduciary obligations to any Secured Parties other than a
               Noteholder.

See, e.g., Zohar II Indenture, p. 110. A “[p]roceeding” is defined as “[a]ny suit in equity, action

at law or other judicial or administrative proceeding.” Id. at 51.

       86.     After utterly ignoring its contractual duty to the Patriarch Secured Parties in

connection with the negotiation of the Proposed Order, the Indenture Trustee now seeks to add

insult to injury by compelling the Patriarch Secured Parties to release the Indenture Trustee for

claims that the Patriarch Secured Parties can assert against the Indenture Trustee pursuant to the

terms of the Indenture. See Proposed Order, ¶ 5(b) (providing Indenture Trustee with broad

release from the Patriarch Secured Parties for any claims they may have for Indenture Trustee’s


                                                 43
               Case 18-10512-KBO            Doc 1114        Filed 12/09/19        Page 50 of 55



conduct arising out of or related to the Proposed Order); ¶ 6(g) (providing that the Debtors’

estates will indemnify the Controlling Secured Parties and the Indenture Trustee for suits arising

out of the Proposed Order); ¶ 37 (stating that the Indenture Trustee will have no liability for

actions taken in reliance on Proposed Order).

         87.      Even though the Debtors have argued that no creditor constituency (other than the

Indenture Trustee) is entitled to individualized adequate protection, and even though the

Indenture Trustee has an indisputable duty to represent all Noteholders, it nonetheless negotiated

for individualized adequate protection consisting of interest and fees paid to certain preferred

creditors. This despite the fact that such payments violate (a) the Bankruptcy Code’s prohibition

on payment of post-petition interest, (b) New York’s Rule of Explicitness, and (c) the waterfall

and subordination provisions set forth in the applicable Indentures.

         88.      The Patriarch Secured Parties cannot be compelled to non-consensually provide a

release to, or otherwise directly or indirectly indemnify (as creditors of the Debtors’ estate) the

Indenture Trustee.21 The Debtors have presented no evidence—or even argued—that they

investigated potential claims against the Indenture Trustee to determine the value of those claims

they are releasing in the Proposed Order or the consideration provided for such release. If, as the

Debtors say, the Indenture Trustee is the only party entitled to adequate protection, then the

Debtors should simply make all payments to the Indenture Trustee and the Indenture Trustee

can, in turn, make distributions to the Noteholders as mandated by the terms of the applicable

Indentures, including the waterfall provisions. The fact that the Debtors, the Indenture Trustee,

and the Controlling Secured Parties refuse to adopt this simple approach evidences their clear


21
     The release cannot be approved unless the Debtors could meet certain factors—fairness, necessity to the
     reorganization, and specific factual findings to support these conclusions—which they cannot do. See In re
     Emerge Energy Services, LP, No. 19-bk-11563 (KBO), slip op. at 23 n.58 (Bankr. D. Del. Dec. 5, 2019) (citing
     Gillman v. Continental Airlines (In re Continental Airlines), 203 F.3d 203, 214 (3d Cir. 2000)).



                                                       44
             Case 18-10512-KBO        Doc 1114       Filed 12/09/19    Page 51 of 55



intent to end-run around the terms of the Indentures, re-writing the terms for their own benefit in

contravention of the Bankruptcy Code, applicable state law, and the express terms of the

Indentures. The parties should not be permitted to do so and the Proposed Order should not be

entered in its current form.

       F.      Additional Objections

       89.     In addition to the objections raised above, Patriarch raises the following additional

objections to the Proposed Order and Notice.

       90.     First, under Paragraph 12(d)(5) of the Proposed Order, the Debtors are required to

“consult and negotiate in good faith with the Controlling Secured Parties and Indenture Trustee

regarding (i) any potential chapter 11 plan being considered by the Debtors and (ii) any proposed

secured or unsecured financing being considered by the Debtors.” The Patriarch Secured Parties

hold more than $832 million in secured claims against the Debtors. Just as any plan or DIP

financing considered by the Debtors will impact MBIA and the Zohar III Controlling Class, such

documents and transactions may materially impact the rights of the Patriarch Secured Parties,

which are secured creditors under the same Indentures as MBIA and the Zohar III Controlling

Class. This provision amounts simply to a bias against one secured creditor over another, which

is not a legitimate basis to cut the Patriarch Secured Parties from discussions over any plan or

DIP financing. The Patriarch Secured Parties should have the same consultation rights as MBIA

and the Zohar III Controlling Class with respect to any Chapter 11 plan or DIP financing.

       91.     Second, footnote 13 of the Proposed Order provides that nothing in the order shall

be deemed to affect the rights of any parties with respect to the payment of any fees or expenses

of the Patriarch Secured Parties under the Final Cash Collateral Order. Patriarch does not object

to this concept, but this provision must be reciprocal among all parties. Patriarch proposes the

following revised language:


                                                45
               Case 18-10512-KBO             Doc 1114         Filed 12/09/19        Page 52 of 55



                  For the avoidance of doubt, nothing herein shall be deemed to impact,
                  alter, or prejudice any rights, claims, objections, or remedies of any party
                  with respect to any fees, costs, or expenses paid to any Secured Party
                  pursuant to the First Final Cash Collateral Order.

Such language would preserve all parties’ rights, without the current favoritism currently

exhibited by this provision of the Proposed Order.

         92.      Third, Patriarch objects to the assertion in the Notice that “on or about September

30, 2019, pursuant to paragraph 18 of the Cash Collateral Order, the Debtors’ consensual use of

cash collateral to fund these Chapter 11 cases terminated.” See Notice, p. 2. On September 30,

2019, a “Termination Event” occurred as a result of the 15 Month Window under the Settlement

Agreement. See Final Cash Collateral Order, ¶ 18(a)(6). The Debtors’ right to use cash

collateral pursuant to the Final Cash Collateral Order is not limited by the occurrence of a

Termination Event; rather the Debtors lose the right to use cash collateral upon the “Termination

Date.” E.g., id. at ¶ 7 (“The Debtors are hereby authorized to use Cash Collateral during the

period from the date of entry of this Order through and including the Termination Date (as

defined below) . . . .”) (emphasis added). The “Termination Date” is defined as “the effective

date of termination of the use of Cash Collateral under this Order following an Expedited

Request for Relief, if any.” Id. at ¶ 18(d) (emphasis added). An “Expedited Request for Relief”

is defined as a request by the Debtors “to immediately seek relief from the Court on no less than

fourteen (14) days’ notice” after a Termination Event. Id. at ¶ 12(c). The Notice constitutes an

Expedited Request for Relief.22

         93.      As a result, the Debtors’ right to use of cash collateral only terminates on the

Termination Date, which will occur upon approval or denial of the Proposed Order. The Secured


22
     This is evidenced in part by the procedural posture of the Debtors’ Notice, which ignores applicable Local
     Rules and Bankruptcy Rules requiring a request for use of cash collateral by motion.



                                                         46
             Case 18-10512-KBO        Doc 1114       Filed 12/09/19     Page 53 of 55



Parties’ right to payment of professional fees under the Final Cash Collateral Order is similarly

tied to the Termination Date. See id. at ¶ 7 (“The Debtors are hereby authorized to use Cash

Collateral during the period from the date of entry of this Order through and including the

Termination Date . . . for . . . payments to the Patriarch Secured Parties under paragraph 12(g)

hereof . . . .”) (emphasis added); ¶ 12(c) (providing for payment of fees and expenses).

Accordingly, regardless of whether the Court approves the Proposed Order in its current form,

the Debtors must pay the professional fees of all secured parties pursuant to the terms of the

Final Cash Collateral Order through at least the hearing date on the Proposed Order.

       94.     Finally, the Proposed Order provides that a “Termination Event” occurs twelve

(12) months after the entry of the Proposed Order, which may be extended with the consent of

MBIA, the Zohar III Controlling Class, and the Indenture Trustee. Proposed Order, ¶ 18(a)(10).

As secured noteholders, the Patriarch Secured Parties have rights under the Proposed Order, and

the Proposed Order impacts the Patriarch Secured Parties’ position in these Chapter 11 cases.

Accordingly, extension of any cash collateral order must also have the consent of the Patriarch

Secured Parties. As noted in the Proposed Order, in the event of any disagreement among the

parties, the dispute can be mediated and/or brought before the Court.

                                  RESERVATION OF RIGHTS

       95.     The Debtors have filed the Proposed Order without filing a motion or providing

any argument or evidence supporting the changes made to the Final Cash Collateral Order. As a

result, Patriarch has been left to assume the grounds and extrapolate arguments the Debtors and

other parties rely on in support of the Proposed Order. As explained above, this procedural

maneuvering renders the Notice ineffective on its face, as the Debtors have the burden of proving

that all secured creditors are adequately protected; the Debtors have not made, or even attempted



                                                47
            Case 18-10512-KBO         Doc 1114         Filed 12/09/19   Page 54 of 55



to make, such showing. In view of the foregoing, Patriarch reserves the right to submit a

supplemental brief in response to any “replies” or other filings in response to this Objection, and

further reserves its right to seek to continue the December 20, 2019, hearing in order to allow for

appropriate briefing or the development of an evidentiary record, as appropriate.

                                          CONCLUSION

       WHEREFORE, Patriarch respectfully requests that this Court deny the Motion and not

enter the Proposed Order in its current form.

                                                COLE SCHOTZ P.C.



                                                By: /s/ Norman L. Pernick
                                                Norman L. Pernick (No. 2290)
                                                Patrick J. Reilley (No. 4451)
                                                500 Delaware Avenue, Suite 1410
                                                Wilmington, DE 19801
                                                Telephone: (302) 652-3131
                                                Facsimile: (302) 652-3117
                                                npernick@coleschotz.com
                                                preilley@coleschotz.com

                                                       – and –

                                                GIBSON, DUNN & CRUTCHER LLP
                                                Robert Klyman (Admitted Pro Hac Vice)
                                                Michael S. Neumeister (Admitted Pro Hac Vice)
                                                333 South Grand Avenue
                                                Los Angeles, CA 90071-3197
                                                Telephone: (213) 229-7000
                                                Facsimile: (213) 229-7520
                                                rklyman@gibsondunn.com
                                                mneumeister@gibsondunn.com

                                                Monica K. Loseman (Admitted Pro Hac Vice)
                                                1801 California Street, Suite 4200
                                                Denver, CO 80202-2642
                                                Telephone: (303) 298-5784
                                                Facsimile: (303) 313-2828
                                                mloseman@gibsondunn.com



                                                  48
Case 18-10512-KBO   Doc 1114    Filed 12/09/19   Page 55 of 55



                         Randy M. Mastro (Admitted Pro Hac Vice)
                         Mary Beth Maloney (Admitted Pro Hac Vice)
                         200 Park Avenue
                         New York, NY 10166-0193
                         Telephone: (212) 351-4000
                         Facsimile: (212) 351-4035
                         rmastro@gibsondunn.com
                         mmaloney@gibsondunn.com

                         Counsel to Patriarch Partners, LLC, Patriarch
                         Partners VIII, LLC; Patriarch Partners XIV, LLC;
                         Patriarch Partners XV, LLC; Octaluna, LLC;
                         Octaluna II, LLC; and Octaluna III, LLC




                           49
